Exhibit 10.2

NEXITY FINANCIAL CORPORATION

INDENTURE

 

 

WILMINGTON TRUST

as Trustee

 

 

FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST NOTES

JUNE 20, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

SECTION 1.01

   DEFINITIONS.    1

ARTICLE II SECURITIES

   8

SECTION 2.01

   FORMS GENERALLY.    8

SECTION 2.02

   EXECUTION AND AUTHENTICATION.    8

SECTION 2.03

   FORM AND PAYMENT.    9

SECTION 2.04

   LEGENDS.    9

SECTION 2.05

   INTEREST.    9

SECTION 2.06

   TRANSFER AND EXCHANGE.    11

SECTION 2.07

   REPLACEMENT SECURITIES.    12

SECTION 2.08

   TREASURY SECURITIES.    12

SECTION 2.09

   TEMPORARY SECURITIES.    13

SECTION 2.10

   CANCELLATION.    13

SECTION 2.11

   DEFAULTED INTEREST.    13

SECTION 2.12

   CUSIP NUMBERS.    14

ARTICLE III PARTICULAR COVENANTS OF THE COMPANY

   14

SECTION 3.01

   PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST, AGREED TAX TREATMENT.    14

SECTION 3.02

   OFFICES FOR NOTICES AND PAYMENTS, ETC.    15

SECTION 3.03

   APPOINTMENTS TO FILL VACANCIES IN TRUSTEE’S OFFICE.    15

SECTION 3.04

   PROVISION AS TO PAYING AGENT.    15

SECTION 3.05

   CERTIFICATE TO TRUSTEE.    16

SECTION 3.06

   COMPLIANCE WITH CONSOLIDATION PROVISIONS.    16

SECTION 3.07

   LIMITATION ON DIVIDENDS.    17

SECTION 3.08

   COVENANTS AS TO NEXITY CAPITAL TRUST III.    17

SECTION 3.09

   PAYMENT OF EXPENSES.    18

SECTION 3.10.

   PAYMENT UPON RESIGNATION OR REMOVAL.    18

ARTICLE IV SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE

   18

SECTION 4.01

   SECURITYHOLDERS’ LISTS.    18

SECTION 4.02

   PRESERVATION AND DISCLOSURE OF LISTS.    19

SECTION 4.03

   REPORTS OF THE COMPANY.    20

SECTION 4.04

   REPORTS BY THE TRUSTEE.    20

ARTICLE V REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT

   22

SECTION 5.01

   EVENTS OF DEFAULT.    22

SECTION 5.02

   PAYMENT OF SECURITIES ON DEFAULT; SUIT THEREFOR.    24

SECTION 5.03

   APPLICATION OF MONEYS COLLECTED BY TRUSTEE.    25

SECTION 5.04

   PROCEEDINGS BY SECURITYHOLDERS.    26

SECTION 5.05

   PROCEEDINGS BY TRUSTEE.    27

SECTION 5.06

   REMEDIES CUMULATIVE AND CONTINUING.    27

SECTION 5.07

   DIRECTION OF PROCEEDINGS AND WAIVER OF DEFAULTS BY MAJORITY OF
SECURITYHOLDERS.    27

SECTION 5.08

   NOTICE OF DEFAULTS.    28

SECTION 5.09

   UNDERTAKING TO PAY COSTS.    28

ARTICLE VI CONCERNING THE TRUSTEE

   29

SECTION 6.01

   DUTIES AND RESPONSIBILITIES OF TRUSTEE.    29

SECTION 6.02

   RELIANCE ON DOCUMENTS, OPINIONS, ETC.    30

SECTION 6.03

   NO RESPONSIBILITY FOR RECITALS, ETC.    31

 

i



--------------------------------------------------------------------------------

SECTION 6.04

   TRUSTEE, AUTHENTICATING AGENT, PAYING AGENTS, TRANSFER AGENTS OR REGISTRAR
MAY OWN SECURITIES.    31

SECTION 6.05

   MONEYS TO BE HELD IN TRUST.    32

SECTION 6.06

   COMPENSATION AND EXPENSES OF TRUSTEE.    32

SECTION 6.07

   OFFICERS’ CERTIFICATE AS EVIDENCE.    33

SECTION 6.08

   ELIGIBILITY OF TRUSTEE.    33

SECTION 6.09

   RESIGNATION OR REMOVAL OF TRUSTEE.    33

SECTION 6.10

   ACCEPTANCE BY SUCCESSOR TRUSTEE.    35

SECTION 6.11

   SUCCESSOR BY MERGER, ETC.    35

SECTION 6.12

   AUTHENTICATING AGENTS.    36

ARTICLE VII CONCERNING THE SECURITYHOLDERS

   37

SECTION 7.01

   ACTION BY SECURITYHOLDERS.    37

SECTION 7.02

   PROOF OF EXECUTION BY SECURITYHOLDERS.    37

SECTION 7.03

   WHO ARE DEEMED ABSOLUTE OWNERS.    38

SECTION 7.04

   SECURITIES OWNED BY COMPANY DEEMED NOT OUTSTANDING.    38

SECTION 7.05

   REVOCATION OF CONSENTS; FUTURE HOLDERS BOUND.    38

ARTICLE VIII SECURITYHOLDERS’ MEETINGS

   39

SECTION 8.01

   PURPOSE OF MEETINGS.    39

SECTION 8.02

   CALL OF MEETINGS BY TRUSTEE.    39

SECTION 8.03

   CALL OF MEETINGS BY COMPANY OR SECURITYHOLDERS.    39

SECTION 8.04

   QUALIFICATIONS FOR VOTING.    40

SECTION 8.05

   REGULATIONS.    40

SECTION 8.06

   VOTING.    40

ARTICLE IX AMENDMENTS

   41

SECTION 9.01

   WITHOUT CONSENT OF SECURITYHOLDERS.    41

SECTION 9.02

   WITH CONSENT OF SECURITYHOLDERS.    42

SECTION 9.03

   EFFECT OF SUPPLEMENTAL INDENTURES.    43

SECTION 9.04

   NOTATION ON SECURITIES.    43

SECTION 9.05

   EVIDENCE OF COMPLIANCE OF SUPPLEMENTAL INDENTURE TO BE FURNISHED TRUSTEE.   
43

ARTICLE X CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

   44

SECTION 10.01

   COMPANY MAY CONSOLIDATE, ETC., ON CERTAIN TERMS.    44

SECTION 10.02

   SUCCESSOR CORPORATION TO BE SUBSTITUTED FOR COMPANY.    44

SECTION 10.03

   OPINION OF COUNSEL TO BE GIVEN TRUSTEE.    45

ARTICLE XI SATISFACTION AND DISCHARGE OF INDENTURE

   45

SECTION 11.01

   DISCHARGE OF INDENTURE.    45

SECTION 11.02

   DEPOSITED MONEYS AND U.S. GOVERNMENT OBLIGATIONS TO BE HELD IN TRUST BY
TRUSTEE.    46

SECTION 11.03

   PAYING AGENT TO REPAY MONEYS HELD.    46

SECTION 11.04

   RETURN OF UNCLAIMED MONEYS.    46

SECTION 11.05

   DEFEASANCE UPON DEPOSIT OF MONEYS OR U.S. GOVERNMENT OBLIGATIONS.    46

SECTION 11.06

   REINSTATEMENT.    48

ARTICLE XII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

   48

SECTION 12.01

   INDENTURE AND SECURITIES SOLELY CORPORATE OBLIGATIONS.    48

ARTICLE XIII MISCELLANEOUS PROVISIONS

   48

SECTION 13.01

   SUCCESSORS.    48

SECTION 13.02

   OFFICIAL ACTS BY SUCCESSOR CORPORATION.    48

SECTION 13.03

   SURRENDER OF COMPANY POWERS.    49

SECTION 13.04

   ADDRESS FOR NOTICES, ETC.    49

 

ii



--------------------------------------------------------------------------------

SECTION 13.05

   GOVERNING LAW.    49

SECTION 13.06

   EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT.    49

SECTION 13.07

   BUSINESS DAYS.    50

SECTION 13.08

   TABLE OF CONTENTS, HEADINGS, ETC.    50

SECTION 13.09

   EXECUTION IN COUNTERPART.    50

SECTION 13.10

   SEPARABILITY.    50

SECTION 13.11

   ASSIGNMENT.    50

SECTION 13.12

   ACKNOWLEDGMENT OF RIGHTS.    50

ARTICLE XIV PREPAYMENT OF SECURITIES

   51

SECTION 14.01

   OPTIONAL PREPAYMENT BY COMPANY.    51

SECTION 14.02

   NO SINKING FUND.    51

SECTION 14.03

   NOTICE OF PREPAYMENT.    51

SECTION 14.04

   PAYMENT OF SECURITIES CALLED FOR PREPAYMENT.    51

ARTICLE XV SUBORDINATION OF SECURITIES

   52

SECTION 15.01

   AGREEMENT TO SUBORDINATE.    52

SECTION 15.02

   DEFAULT ON SENIOR DEBT.    52

SECTION 15.03

   LIQUIDATION; DISSOLUTION; BANKRUPTCY.    53

SECTION 15.04

   SUBROGATION.    54

SECTION 15.05

   TRUSTEE TO EFFECTUATE SUBORDINATION.    55

SECTION 15.06

   NOTICE BY THE COMPANY.    55

SECTION 15.07

   RIGHTS OF THE TRUSTEE; HOLDERS OF SENIOR DEBT.    56

SECTION 15.08

   SUBORDINATION MAY NOT BE IMPAIRED.    56

ARTICLE XVI EXTENSION OF INTEREST PAYMENT PERIOD

   57

SECTION 16.01

   EXTENSION OF INTEREST PAYMENT PERIOD.    57

SECTION 16.02

   NOTICE OF EXTENSION.    57

 

iii



--------------------------------------------------------------------------------

NEXITY FINANCIAL CORPORATION

INDENTURE

THIS INDENTURE, dated as of June 20, 2008, between Nexity Financial Corporation,
a Delaware corporation (hereinafter sometimes called the “Company”), and
Wilmington Trust Company, a Delaware banking corporation, as trustee
(hereinafter sometimes called the “Trustee”).

WITNESSETH:

In consideration of the premises, and the purchase of the Securities by the
holders thereof, the Company covenants and agrees with the Trustee for the equal
and proportionate benefit of the respective holders from time to time of the
Securities, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions.

The terms defined in this Section 1.01 (except as herein otherwise expressly
provided or unless the context otherwise requires) for all purposes of this
Indenture shall have the respective meanings specified in this Section 1.01. The
following terms have the meanings given to them in the Trust Agreement:
(i) Delaware Trustee; (ii) Capital Security Certificate; (iii) Property Trustee;
(iv) Administrative Trustees; (v) Direct Action; (vi) Preferred Securities; and
(vii) Guarantee. All accounting terms used herein and not expressly defined
shall have the meanings assigned to such terms in accordance with generally
accepted accounting principles and the term “generally accepted accounting
principles” means such accounting principles as are generally accepted at the
time of any computation. The words “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Indenture as a whole and not to any
particular Article, Section or other subdivision. Headings are used for
convenience of reference only and do not affect interpretation. The singular
includes the plural and vice versa.

“Additional Sums” shall have the meaning set forth in Section 2.06(c).

“Affiliate” shall mean, with respect to a specified Person, (a) any Person
directly or indirectly owning, controlling or holding the power to vote 10% or
more of the outstanding voting securities or other ownership interests of the
specified Person, (b) any Person 10% or more of whose outstanding voting
securities or other ownership interests are directly or indirectly owned,
controlled or held with power to vote by the specified Person, (c) any Person
directly or indirectly controlling, controlled by, or under common control with
the specified Person, (d) a partnership in which the specified Person is a
general partner, (e) any officer or director of the specified Person, and (f) if
the specified Person is an individual, any entity of which the specified Person
is an officer, director or general partner.

“Authenticating Agent” shall mean any agent or agents of the Trustee which at
the time shall be appointed and acting pursuant to Section 6.14.

 

1



--------------------------------------------------------------------------------

“Bankruptcy Law” shall mean Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

“Board of Directors” shall mean either the Board of Directors of the Company or
any duly authorized committee of that board.

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Company to have been duly adopted by the Board
of Directors and to be in full force and effect on the date of such
certification, and delivered to the Trustee.

“Business Day” shall mean, with respect to any series of Securities, any day
other than a Saturday or a Sunday or a day on which banking institutions in the
City of New York, Wilmington, Delaware or Birmingham, Alabama are authorized or
required by law or executive order to close.

“Capital Leases” means, with respect to the Company and its Subsidiaries, any
lease of any property that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a consolidated balance sheet of the Company
and its Subsidiaries.

“Commission” shall mean the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act, or if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act of 1939, then the body
performing such duties at such time.

“Common Securities” shall mean undivided beneficial interests in the assets of
Nexity Capital Trust III which rank pari passu with Preferred Securities issued
by Nexity Capital Trust III; provided, however, that if an Event of Default has
occurred and is continuing, no payments in respect of Distributions on, or
payments upon liquidation, prepayment or otherwise with respect to, the Common
Securities shall be made until the holders of the Preferred Securities shall be
paid in full the Distributions and the liquidation, prepayment and other
payments to which they are entitled.

“Common Stock” shall mean the Common Stock, par value $10.00 per share, of the
Company or any other class of stock resulting from changes or reclassifications
of such Common Stock consisting solely of changes in par value, or from par
value to no par value, or from no par value to par value.

“Company” shall mean Nexity Financial Corporation, a Delaware corporation, and,
subject to the provisions of Article X, shall include its successors and
assigns.

“Company Request” or “Company Order” shall mean a written request or order
signed in the name of the Company by the Chief Executive Officer, the President,
a Vice President, the Controller, the Secretary or an Assistant Secretary of the
Company, and delivered to the Trustee.

“Compounded Interest” shall have the meaning set forth in Section 16.01.

“Contingent Obligation” means, with respect to the Company and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to

 

2



--------------------------------------------------------------------------------

which such Person has directly or indirectly guaranteed any debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided, that the term Contingent Obligation shall not include
(i) obligations under insurance or reinsurance policies, or (ii) endorsements
for collection or deposit in the ordinary course of business.

“Coupon Rate” means the per annum rate of interest, reset quarterly, equal to
the 3-Month LIBOR, plus 4.00%, as determined under Section 2.05(d), provided
that at no time, and for all purposes, shall the Coupon Rate be less than 6.00%
or more than 10.00%.

“Custodian” shall mean any receiver, trustee, assignee, liquidator, or similar
official under any Bankruptcy Law.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Deferred Interest” shall have the meaning set forth in Section 16.01.

“Definitive Securities” shall mean those securities issued in fully registered
certificated form not otherwise in global form.

“Dissolution Event” shall mean the liquidation of the Trust pursuant to the
Trust Agreement, and the distribution of the Securities held by the Property
Trustee to the holders of the Trust Securities issued by the Nexity Capital
Trust III pro rata in accordance with the Trust Agreement.

“Event of Default” shall mean any event specified in Section 5.01, continued for
the period of time, if any, and after the giving of the notice, if any, therein
designated.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Extension Period” shall have the meaning set forth in Section 16.01.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certificated Public Accountants and the Financial
Accounting Standards Board, consistently applied and maintained on a consistent
basis for the Company and its Subsidiaries throughout the period indicated and
consistent with the prior financial practice of the Company and its
Subsidiaries.

“Guarantee” shall mean any guarantee that the Company may enter into with any
Person or Persons that operates directly or indirectly for the benefit of
holders of Preferred Securities of Nexity Capital Trust III.

 

3



--------------------------------------------------------------------------------

“Indebtedness for Money Borrowed” shall mean any obligation of, or any
obligation guaranteed by, the Company for the repayment of borrowed money,
whether or not evidenced by bonds, debentures, notes or other written
instruments.

“Indenture” shall mean this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented or both.

“Interest Payment Date” shall have the meaning set forth in Section 2.05.

“Interest Payment Period” is that period which begins on (and includes) each
April 1, July 1, October 1 and January 1 and ends on (but excludes) the next
succeeding Interest Payment Date or date on which the Securities are otherwise
paid.

“Investment Company Event” shall mean that Nexity Capital Trust III and the
Company shall have received an opinion, requested by the Company, of counsel
experienced in practice under the Investment Company Act of 1940, as amended
(the “1940 Act”), to the effect that, as a result of the occurrence of a change
in law or regulation or a change in interpretation or application of law or
regulation by any legislative body, court, governmental agency or regulatory
authority (a “Change in 1940 Act Law”), there is more than an insubstantial risk
that Nexity Capital Trust III is or will be considered an “investment company”
which is required to be registered under the 1940 Act, which Change in 1940 Act
Law becomes effective on or after the Issue Date.

“Issue Date” shall mean June 20, 2008 or such one or more additional dates
thereafter on which the Securities shall be issued prior to July 30, 2008.

“Lien” means, with respect to any asset, any Mortgage, lien, pledge, charge,
security interest or encumbrance of any kind with respect to such asset. For the
purposes of this Indenture, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

“Mortgage” shall mean and include any mortgage, pledge, lien, security interest,
conditional sale or other title retention agreement or other similar
encumbrance.

“Nexity Capital Trust III” shall mean Nexity Capital Trust III, a Delaware
statutory trust created for the purpose of issuing its undivided beneficial
interests in connection with the issuance of Securities under this Indenture.

“Officers” shall mean any of the Chief Executive Officer, the President, a Vice
President, the Controller, the Secretary or an Assistant Secretary, the
Treasurer or an Assistant Treasurer of the Company.

“Officers’ Certificate” shall mean a certificate signed by two Officers and
delivered to the Trustee.

“Opinion of Counsel” shall mean a written opinion of counsel, who may be an
employee of the Company, and who shall be acceptable to the Trustee.

 

4



--------------------------------------------------------------------------------

“Other Notes” shall mean all junior subordinated notes issued by the Company
from time to time and sold to trusts to be established by the Company (if any),
in each case similar to Nexity Capital Trust III.

“Other Guarantees” shall mean all guarantees to be issued by the Company with
respect to capital securities (if any) and issued to other trusts to be
established by the Company (if any), in each case similar to the Nexity Capital
Trust III.

The term “outstanding” when used with reference to Securities, shall, subject to
the provisions of Section 7.04, mean, as of any particular time, all Securities
authenticated and delivered by the Trustee or an Authenticating Agent under this
Indenture, except

(a) Securities theretofore cancelled by the Trustee or an Authenticating Agent
or delivered to the Trustee for cancellation;

(b) Securities, or portions thereof, for the payment or prepayment of which
moneys in the necessary amount shall have been deposited in trust with the
Trustee or with any paying agent (other than the Company) or shall have been set
aside and segregated in trust by the Company (if the Company shall act as its
own paying agent); provided that, if such Securities, or portions thereof, are
to be prepaid prior to maturity thereof, notice of such prepayment shall have
been given as in Article XIV provided or provision satisfactory to the Trustee
shall have been made for giving such notice; and

(c) Securities in lieu of or in substitution for which other Securities shall
have been authenticated and delivered pursuant to the terms of Section 2.08
unless proof satisfactory to the Company and the Trustee is presented that any
such Securities are held by bona fide holders in due course.

“Person” shall mean a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, or government or any
agency or political subdivision thereof, or any other entity of whatever nature.

“Predecessor Security” of any particular Security shall mean every previous
Security evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 2.08 in lieu of a lost, destroyed or
stolen Security shall be deemed to evidence the same debt as the lost, destroyed
or stolen Security.

“Preferred Securities” shall mean undivided beneficial interests in the assets
of Nexity Capital Trust III which rank pari passu with the Common Securities
issued by Nexity Capital Trust III; provided, however, that if an Event of
Default has occurred and is continuing, no payments in respect of Distributions
on, or payments upon liquidation, prepayment or otherwise with respect to, the
Common Securities shall be made until the holders of the Preferred Securities
shall be paid in full the Distributions and the liquidation, prepayment and
other payments to which they are entitled.

 

5



--------------------------------------------------------------------------------

“Prepayment Price” shall mean, with respect to any prepayment of the Securities
pursuant to Section 14.01 hereof, an amount in cash equal to 100% of the
principal amount of the Securities to be prepaid, plus accrued and unpaid
interest thereon, including Compounded Interest and Additional Sums, if any, to
the date of such prepayment.

“Principal Office of the Trustee”, or other similar term, shall mean the
principal office of the Trustee, at which at any particular time its corporate
trust business shall be administered, which office at the date of execution of
this Indenture is located at Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890, Attn: Corporate Trust Administration.

“Property Trustee” shall have the same meaning as set forth in the Trust
Agreement.

“Qualified Debt Obligations” means, without duplication, (a) debt securities of
the Company, provided that the terms of any such debt security (i) permit the
deferral of principal and interest payments for a period of up to five years
(but not beyond the maturity date), as elected by the Company, (ii) have a
maturity for payment of principal of not less than ten (10) years after the date
of issuance, and (iii) include provisions making the debt security expressly
subordinate to all other debt of the Company, (b) preferred securities issued by
a Subsidiary, the sole purpose of which is to issue such preferred securities
and invest the proceeds thereof in debt securities of the type described in
clause (a) above, and which preferred securities are payable solely out of the
proceeds of payments on account of such debt securities; and (c) the obligations
recorded on the consolidated balance sheet of the Company and its Subsidiaries
with respect to debt securities of the type described in clause (a) above and
preferred securities of the type described in clause (b) above.

“Responsible Officer”, when used with respect to the Trustee, shall mean any
officer assigned to the principal office of the Trustee with direct
responsibility for the administration of the Indenture including any managing
director, vice president, assistant vice president, assistant treasurer,
assistant secretary, financial services officer or any other officer of the
Trustee customarily performing functions similar to those performed by any of
the above designated officers and having direct responsibility for the
administration of this Indenture and also means, with respect to a particular
matter, any other officer to whom such matter is referred because of his
knowledge of and familiarity with the particular subject.

“Securities” means the Company’s Floating Rate Junior Subordinated Deferrable
Interest Notes due July 1, 2038 as authenticated and issued under this
Indenture.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securityholder,” “holder of Securities,” or other similar terms, shall mean any
Person in whose name at the time a particular Security is registered on the
register kept by the Company or the Trustee for that purpose in accordance with
the terms hereof.

“Security Register” shall mean (i) prior to a Dissolution Event, the list of
holders provided to the Trustee pursuant to Section 4.01, and (ii) following a
Dissolution Event, any security register maintained by a security registrar for
the securities appointed by the Company following the execution of a
supplemental indenture providing for transfer procedures as provided for in
Section 2.07(a).

 

6



--------------------------------------------------------------------------------

“Senior Debt” shall mean with respect to the Company and its Subsidiaries:
(a) all liabilities, obligations and indebtedness (including principal, premium
and interest) for borrowed money, whether or not evidenced by bonds, debentures,
notes or other similar instruments, (b) all obligations to pay the deferred
purchase price of property or services (other than trade payables due and
arising in the ordinary course of business), (c) all Capital Lease Obligations,
(d) all debt of any other Person secured by a Lien on any asset of the Company
or any of its Subsidiaries, (e) all Contingent Obligations, (f) all conditional
sale obligations of the Company and all obligations of the Company under any
title retention agreement, (g) all obligations of the Company for the
reimbursement of any security purchase facility, any repurchase agreement or
similar arrangement, (h) all obligations of the Company associated with
derivative products such as interest rate and foreign exchange contracts and
commodity contracts, any interest rate swap, any other hedging arrangement, any
obligation under options or any similar credit or other transaction, and (i) all
obligations, contingent or otherwise, relating to the face amount of letters of
credit, whether or not drawn, and banker’s acceptances, but excluding any
obligation relating to an undrawn letter of credit if the undrawn letter of
credit is issued in connection with a liability for which a reserve has been
established by the Company or the applicable Subsidiary in accordance with GAAP;
provided, that Senior Debt shall not include the Securities, the Guarantees or
other Qualified Debt Obligations.

“Stated Maturity” shall mean July 1, 2038.

“Subsidiary” shall mean with respect to any Person, (i) any corporation at least
a majority of whose outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, (ii) any general partnership, joint
venture or similar entity, at least a majority of whose outstanding partnership
or similar interests shall at the time be owned by such Person, or by one or
more of its Subsidiaries, or by such Person and one or more of its Subsidiaries
and (iii) any limited partnership of which such Person or any of its
Subsidiaries is a general partner. For the purposes of this definition, “voting
stock” means shares, interests, participations or other equivalents in the
equity interest (however designated) in such Person having ordinary voting power
for the election of a majority of the directors (or the equivalent) of such
Person, other than shares, interests, participations or other equivalents having
such power only by reason of the occurrence of a contingency.

“3-Month LIBOR” shall have the meaning set forth in Section 2.05(d).

“Trustee” shall mean the Person identified as “Trustee” in the first paragraph
hereof, and, subject to the provisions of Article VI hereof, shall also include
its successors and assigns as Trustee hereunder.

“Trust Agreement” shall mean the Amended and Restated Trust Agreement of Nexity
Capital Trust III, dated as of June 20, 2008.

“Trust Securities” shall mean the Preferred Securities and the Common
Securities, collectively.

 

7



--------------------------------------------------------------------------------

“U.S. Government Obligations” shall mean securities that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (ii) obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America, which, in either case under
clauses (i) or (ii) are not callable or redeemable at the option of the issuer
thereof, and shall also include a depository receipt issued by a bank or trust
company as custodian with respect to any such U.S. Government Obligation or a
specific payment of interest on or principal of any such U.S. Government
Obligation held by such custodian for the account of the holder of a depository
receipt, provided that (except as required by law) such custodian is not
authorized to make any deduction from the amount payable to the holder of such
depository receipt from any amount received by the custodian in respect of the
U.S. Government Obligation or the specific payment of interest on or principal
of the U.S. Government Obligation evidenced by such depository receipt.

ARTICLE II

SECURITIES

SECTION 2.01 Forms Generally.

The Securities and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A, the terms of which are incorporated in
and made a part of this Indenture. The Securities may have Preferred—$1,000 or
Common—$1,000 notations, legends or endorsements required by law, stock exchange
rule, agreements to which the Company is subject or usage. Each Security shall
be dated the date of its authentication. The Preferred Securities and the Common
Securities shall be issued in denominations of $1,000 and integral multiples
thereof.

SECTION 2.02 Execution and Authentication.

The Securities shall be signed on behalf of the Company by the Chief Executive
Officer, the President, a Vice President or the Controller under corporate seal
and attested by its Secretary or an Assistant Secretary. Any signature may be in
the form of a manual or facsimile signature. If an Officer whose signature is on
a Security no longer holds that office at the time the Security is
authenticated, the Security shall nevertheless be valid.

A Security shall not be valid until authenticated by the manual signature of the
Trustee. The signature of the Trustee shall be conclusive evidence that the
Security has been authenticated under this Indenture. The form of Trustee’s
certificate of authentication to be borne by the Securities shall be
substantially as set forth in Exhibit A hereto.

The Trustee shall, upon a Company Order, authenticate for original issue up to,
and the aggregate principal amount of Securities outstanding at any time may not
exceed, $10,309,000 aggregate principal amount of the Securities; except as
provided in Sections 2.06, 2.07, 2.09 and 14.05.

 

8



--------------------------------------------------------------------------------

SECTION 2.03 Form and Payment.

Except as provided in Section 2.05, the Securities shall be issued in fully
registered certificated form without interest coupons. Principal of and premium,
if any, and interest on the Securities issued in certificated form will be
payable, the transfer of such Securities will be registrable and such Securities
will be exchangeable for Securities bearing identical terms and provisions at
the office or agency of the Trustee; provided, however, that payment of interest
with respect to the Securities may be made at the option of the Company (i) by
check mailed to the holder at such address as shall appear in the Security
Register or (ii) by wire transfer to an account maintained by the Person
entitled thereto, provided that proper transfer instructions have been received
in writing by the relevant record date. Notwithstanding the foregoing, so long
as the holder of any Securities is the Property Trustee, the payment of the
principal of and premium, if any, and interest (including Compounded Interest
and Additional Sums, if any) on such Securities held by the Property Trustee
will be made in immediately available funds at such place and to such account as
may be designated by the Property Trustee.

SECTION 2.04 Legends.

Except as otherwise determined by the Company in accordance with applicable law,
each Security shall bear the applicable legends relating to restrictions on
transfer pursuant to the securities laws in substantially the form set forth on
Exhibit A hereto, if any.

SECTION 2.05 Interest.

(a) Each Security will bear interest from the period beginning on (and
including) the Issue Date and ending on (but excluding) October 1, 2008, at the
Coupon Rate, and thereafter at the Coupon Rate from the most recent date to
which interest has been paid until the principal thereof becomes due and
payable, and on any overdue principal and (to the extent that payment of such
interest is enforceable under applicable law) on any overdue installment of
interest at the Coupon Rate, compounded quarterly, payable (subject to the
provisions of Article XVI) quarterly in arrears on April 1, July 1, October 1
and January 1 of each year (each, an “Interest Payment Date”) commencing on
October 1, 2008 to the Person in whose name such Security or any predecessor
Security is registered at the close of business on the regular record date for
such interest installment, which shall be the 15th day of the month immediately
preceding the month in which the relevant Interest Payment Date falls.

(b) The amount of interest payable on any Interest Payment Date will be
calculated by applying the Coupon Rate to the principal amount outstanding at
the commencement of the Interest Payment Period and multiplying each such amount
by the actual number of days in the Interest Payment Period divided by 360. The
“Interest Payment Period” is that period which begins on (and includes) each
April 1, July 1, October 1 and January 1 and ends on (but excludes) the next
succeeding Interest Payment Date. In the event that any Interest Payment Date
falls on a day that is not a Business Day, then payment of interest payable on
such date will be made on the next succeeding day which is a Business Day (and
without any interest or other payment in respect of any such delay), with the
same force and effect as if made on such date.

 

9



--------------------------------------------------------------------------------

(c) During such time as the Property Trustee is the holder of any Securities,
the Company shall pay any additional amounts on the Securities as may be
necessary in order that the amount of Distributions then due and payable by
Nexity Capital Trust III on the outstanding Trust Securities shall not be
reduced as a result of any additional taxes, duties and other governmental
charges to which Nexity Capital Trust III has become subject (“Additional
Sums”).

(d) “3-Month LIBOR” means the London interbank offered rate for three-month,
U.S. dollar deposits determined by the Trustee in the following order of
priority:

(1) the rate (expressed as a percentage per annum) for U.S. dollar deposits of
an amount equal or comparable to the aggregate liquidation amount of the
Securities having a three-month maturity that appears on Telerate Page 3750 as
reported by Bloomberg Financial Markets Commodities News (or any successor
service) as of 11:00 a.m. (London time) on the particular Determination Date (as
defined below). “Telerate Page 3750” means the display designated as “Page 3750”
on the Dow Jones Telerate Service or such other page as may replace Page 3750 on
that service or such other service or services as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying London interbank offered rates for U.S. dollar deposits;

(2) if such rate does not appear on Telerate Page 3750 as of 11:00 a.m. (London
time) on the Determination Date, 3-Month LIBOR will be the arithmetic mean of
the rates (expressed as percentages per annum) for U.S. dollar deposits of an
amount equal or comparable to the aggregate liquidation amount of the Securities
having a three-month maturity that appear on Reuters Monitor Money Rates Page
LIBO (“Reuters Page LIBO”) as of 11:00 a.m. (London time) on such Determination
Date;

(3) if such rate does not appear on Reuters Page LIBO as of 11:00 a.m. (London
time) on the related Determination Date, the Trustee will request the principal
London offices of four leading banks in the London interbank market to provide
such banks’ offered quotations (expressed as percentages per annum) to prime
banks in the London interbank market for U.S. dollar deposits of an amount equal
or comparable to the aggregate liquidation amount of the Securities having a
three-month maturity as of 11:00 a.m. (London time) on such Determination Date.
If at least two quotations are provided, 3-Month LIBOR will be the arithmetic
mean of such quotations; and

(4) if fewer than two such quotations are provided as requested in clause
(3) above, the Trustee will request four major New York City banks to provide
such banks’ offered quotations (expressed as percentages per annum) to leading
European banks for loans in U.S. dollars of an amount equal or comparable to the
aggregate liquidation amount of the Securities as of 11:00 a.m. (London time) on
such Determination Date. If at least two such quotations are provided, 3-Month
LIBOR will be the arithmetic mean of such quotations.

If the rate for U.S. dollar deposits of an amount equal or comparable to the
aggregate liquidation amount of the Securities having a three-month maturity
that initially appears on

 

10



--------------------------------------------------------------------------------

Telerate Page 3750 or Reuters Page LIBO, as the case may be, as of 11:00 a.m.
(London time) on the related Determination Date is superseded on the Telerate
page 3750 or Reuters Page LIBO, as the case may be, by a corrected rate by 12:00
noon (London time) on such Determination Date, then the corrected rate as so
substituted on the applicable page will be the applicable 3-Month LIBOR for such
Determination Date.

(5) The Coupon Rate for any Distribution Period will at no time be higher than
(i) 10.00% or (ii) the maximum rate then permitted by Alabama law as the same
may be modified by United States law, whichever is less.

“Determination Date” means the date that is two London Banking Days (i.e., a day
in which dealings in deposits in U.S. dollars are transacted in the London
interbank market) preceding the particular Distribution Period for which a
Coupon Rate is being determined.

In the event that the 3-Month LIBOR is indeterminable by the methods described
above, the Coupon Rate shall equal the 3-Month LIBOR in effect on the most
recent Determination Date (whether or not 3-Month LIBOR for such period was in
fact determined on such Determination Date) plus 4.00%.

All percentages resulting from any calculations on the Securities will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% or .09876545 being rounded to 9.87655% or .0987655), and all dollar
amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward).

SECTION 2.06 Transfer and Exchange.

(a) Transfer Restrictions. The Securities may not be transferred except in
compliance with any legend contained in Exhibit A, if any, unless otherwise
determined by the Company in accordance with applicable law. Upon any
distribution of the Securities following a Dissolution Event, the Company and
the Trustee shall enter into a supplemental indenture pursuant to Section 9.01
to provide for the transfer restrictions and procedures with respect to the
Securities substantially similar to those contained in the Trust Agreement, if
any, to the extent applicable in the circumstances existing at such time.

(b) The Securities may not be transferred unless (i) the Trustee receives an
Opinion of Counsel satisfactory to the Trustee stating that such transfer is
exempt from registration under applicable state and federal securities laws,
will not cause the Company to be an “Investment Company” or under the “control”
of an “Investment Company” within the meaning of the Investment Company Act of
1940, as amended, and otherwise complies with the restrictions on transfer
contained in this Indenture, and (ii) the transferee certifies to the Trustee
that it is not (x) an employee benefit plan (as defined in Section 3(3) of
ERISA) that is subject to the provisions of Title I of ERISA, (y) a plan
described in Section 4975(e)(1) of the Internal Revenue Code of 1986 as amended
or (z) any entity whose underlying assets include plan assets by reason of a
plan’s investment in the Company (each a “Benefit Plan”). By accepting and
holding a Security the transferee thereof shall be deemed to have represented
and warranted that it is not a Benefit Plan. The Trustee shall have no
obligation to determine whether or not a transferee of a Security is or is not a
Benefit Plan.

 

11



--------------------------------------------------------------------------------

(c) General Provisions Relating to Transfers and Exchanges. To permit
registrations of transfers and exchanges, the Company shall execute and the
Trustee shall authenticate Definitive Securities. All Definitive Securities
issued upon any registration of transfer or exchange of Definitive Securities
shall be the valid obligations of the Company, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Definitive Securities
surrendered upon such registration of transfer or exchange.

No service charge shall be made to a holder for any registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith.

The Company shall not be required to (i) issue, register the transfer of or
exchange Securities during a period beginning at the opening of business 15 days
before the day of mailing of a notice of prepayment or any notice of selection
of Securities for prepayment under Article XIV hereof and ending at the close of
business on the day of such mailing; or (ii) register the transfer of or
exchange any Security so selected for prepayment in whole or in part, except the
unprepaid portion of any Security being prepaid in part.

Prior to due presentment for the registration of a transfer of any Security, the
Trustee, any agent and the Company may deem and treat the Person in whose name
any Security is registered as the absolute owner of such Security for the
purpose of receiving payment of principal of and premium, if any, and interest
on such Securities, and neither the Trustee, any agent nor the Company shall be
affected by notice to the contrary.

SECTION 2.07 Replacement Securities.

If any mutilated Security is surrendered to the Trustee, or the Company and the
Trustee receive evidence to their satisfaction of the destruction, loss or theft
of any Security, the Company shall issue and the Trustee shall authenticate a
replacement Security if the Trustee’s requirements for replacements of
Securities are met. An indemnity bond must be supplied by the holder that is
sufficient in the judgment of the Trustee and the Company to protect the
Company, the Trustee and any authenticating agent from any loss that any of them
may suffer if a Security is replaced. The Company or the Trustee may charge for
its expenses in replacing a Security.

Every replacement Security is an obligation of the Company and shall be entitled
to all of the benefits of this Indenture equally and proportionately with all
other Securities duly issued hereunder.

SECTION 2.08 Treasury Securities.

In determining whether the holders of the required principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company or any Affiliate of the Company shall be considered as though not
outstanding, except that for purposes of determining whether the Trustee shall
be protected in relying on any such direction, waiver or consent, only
Securities that a Responsible Officer of the Trustee actually knows to be so
owned shall be so considered.

 

12



--------------------------------------------------------------------------------

SECTION 2.09 Temporary Securities.

Pending the preparation of Definitive Securities, the Company may execute, and
upon Company Order the Trustee shall authenticate and make available for
delivery, temporary Securities that are printed, typewritten, lithographed,
mimeographed or otherwise reproduced, in any authorized denomination,
substantially of the tenor of the Definitive Securities in lieu of which they
are issued and with such appropriate insertions, omissions, substitutions and
other variations as the officers executing such Securities may determine, as
conclusively evidenced by their execution of such Securities.

If temporary Securities are issued, the Company shall cause Definitive
Securities to be prepared without unreasonable delay. The Definitive Securities
shall be printed, typewritten, lithographed or engraved, or provided by any
combination thereof, or in any other manner permitted by the rules and
regulations of any applicable securities exchange, all as determined by the
officers executing such Definitive Securities. After the preparation of
Definitive Securities, the temporary Securities shall be exchangeable for
Definitive Securities upon surrender of the temporary Securities at the office
or agency maintained by the Company for such purpose pursuant to Section 3.02
hereof, without charge to the Holder. Upon surrender for cancellation of any one
or more temporary Securities, the Company shall execute, and the Trustee shall
authenticate and make available for delivery, in exchange therefor the same
aggregate principal amount of Definitive Securities of authorized denominations.
Until so exchanged, the temporary Securities shall in all respects be entitled
to the same benefits under this Indenture as Definitive Securities.

SECTION 2.10 Cancellation.

The Company at any time may deliver Securities to the Trustee for cancellation.
The Trustee and no one else shall cancel all Securities surrendered for
registration of transfer, exchange, payment, replacement or cancellation and
shall retain or destroy cancelled Securities in accordance with its normal
practices (subject to the record retention requirement of the Exchange Act)
unless the Company directs them to be returned to it. The Company may not issue
new Securities to replace Securities that have been redeemed or paid or that
have been delivered to the Trustee for cancellation. All cancelled Securities
not destroyed by the Trustee shall be delivered to the Company.

SECTION 2.11 Defaulted Interest.

Any interest on any Security that is payable, but is not punctually paid or duly
provided for, on any Interest Payment Date (herein called “Defaulted Interest”)
shall forthwith cease to be payable to the holder on the relevant regular record
date by virtue of having been such holder; and such Defaulted Interest shall be
paid by the Company, at its election, as provided in clause (a) or clause
(b) below:

(a) The Company may make payment of any Defaulted Interest on Securities to the
Persons in whose names such Securities (or their respective Predecessor
Securities) are

 

13



--------------------------------------------------------------------------------

registered at the close of business on a special record date for the payment of
such Defaulted Interest, which shall be fixed in the following manner: the
Company shall notify the Trustee in writing of the amount of Defaulted Interest
proposed to be paid on each such Security and the date of the proposed payment,
and at the same time the Company shall deposit with the Trustee an amount of
money equal to the aggregate amount proposed to be paid in respect of such
Defaulted Interest or shall make arrangements satisfactory to the Trustee for
such deposit prior to the date of the proposed payment, such money when
deposited to be held in trust for the benefit of the Persons entitled to such
Defaulted Interest as provided in this Section 2.11(a). Thereupon the Trustee
shall fix a special record date for the payment of such Defaulted Interest which
shall not be more than 15 nor less than 10 days prior to the date of the
proposed payment and not less than 10 days after the receipt by the Trustee of
the notice of the proposed payment. The Trustee shall promptly notify the
Company of such special record date and, in the name and at the expense of the
Company, shall cause notice of the proposed payment of such Defaulted Interest
and the special record date therefor to be mailed, first class postage prepaid,
to each Securityholder at his or her address as it appears in the Security
Register, not less than 10 days prior to such special record date. Notice of the
proposed payment of such Defaulted Interest and the special record date therefor
having been mailed as aforesaid, such Defaulted Interest shall be paid to the
Persons in whose names such Securities (or their respective Predecessor
Securities) are registered on such special record date and shall be no longer
payable pursuant to the following Section 2.11(b).

(b) The Company may make payment of any Defaulted Interest on any Securities in
any other lawful manner not inconsistent with the requirements of any securities
exchange on which such Securities may be listed, and upon such notice as may be
required by such exchange, if, after written notice given by the Company to the
Trustee of the proposed payment pursuant to this Section 2.11(a), such manner of
payment shall be deemed practicable by the Trustee.

SECTION 2.12 CUSIP Numbers.

The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of
prepayment as a convenience to Securityholders; provided that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a
prepayment and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such prepayment shall not be affected
by any defect in or omission of such numbers. The Company will promptly notify
the Trustee in writing of any change in the CUSIP numbers.

ARTICLE III

PARTICULAR COVENANTS OF THE COMPANY

SECTION 3.01 Payment of Principal, Premium and Interest, Agreed Tax Treatment.

(a) The Company covenants and agrees for the benefit of the holders of the
Securities that it will duly and punctually pay or cause to be paid the
principal of and premium, if any, and interest on the Securities at the place,
at the respective times and in the manner provided herein.

 

14



--------------------------------------------------------------------------------

(b) The Company and each of the Securityholders will treat the Securities as
indebtedness, and the amounts, other than payments of principal, payable in
respect of the principal amount of such Securities as interest, for all U.S.
federal income tax purposes. All payments in respect of the Securities will be
made free and clear of U.S. withholding tax to any beneficial owner thereof that
has provided (i) an Internal Revenue Service Form W-9 or W-8BEN (or any
substitute or successor form) establishing its U.S. or non-U.S. status for U.S.
federal income tax purposes, and establishing a complete exemption from U.S.
withholding tax, or (ii) any other applicable form establishing a complete
exemption from U.S. withholding tax.

SECTION 3.02 Offices for Notices and Payments, etc.

So long as any of the Securities remains outstanding, the Company will maintain
in Wilmington, Delaware, an office or agency where the Securities may be
presented for payment, an office or agency where the Securities may be presented
for registration of transfer and for exchange as in this Indenture provided and
an office or agency where notices and demands to or upon the Company in respect
of the Securities or of this Indenture may be served. The Company will give to
the Trustee prompt written notice of the location of any such office or agency
and of any change of location thereof. Until otherwise designated from time to
time by the Company in a notice to the Trustee, any such office or agency for
all of the above purposes shall be the Corporate Trust Officer of the Trustee.
In case the Company shall fail to maintain any such office or agency in
Wilmington, Delaware, or shall fail to give such notice of the location or of
any change in the location thereof, presentations and demands may be made and
notices may be served at the principal corporate trust office of the Trustee.

In addition to any such office or agency, the Company may from time to time
designate one or more offices or agencies outside Wilmington, Delaware, where
the Securities may be presented for registration of transfer and for exchange in
the manner provided in this Indenture, and the Company may from time to time
rescind such designation, as the Company may deem desirable or expedient;
provided, however, that no such designation or rescission shall in any manner
relieve the Company of its obligation to maintain any such office or agency in
Wilmington, Delaware, for the purposes above mentioned. The Company will give to
the Trustee prompt written notice of any such designation or rescission thereof;
provided, further, that the Company shall at all times maintain a paying agent
in each such office or agency.

SECTION 3.03 Appointments to Fill Vacancies in Trustee’s Office.

The Company, whenever necessary to avoid or fill a vacancy in the office of
Trustee, will appoint, in the manner provided in Section 6.10, a Trustee, so
that there shall at all times be a Trustee hereunder.

SECTION 3.04 Provision as to Paying Agent.

(a) The Trustee is hereby appointed the initial paying agent. If the Company
shall appoint a paying agent other than the Trustee with respect to the
Securities, it will cause such paying agent to execute and deliver to the
Trustee an instrument in which such agent shall agree with the Trustee, subject
to the provision of this Section 3.04,

 

15



--------------------------------------------------------------------------------

(i) that it will hold all sums held by it as such agent for the payment of the
principal of and premium, if any, or interest on the Securities (whether such
sums have been paid to it by the Company or by any other obligor on the
Securities) in trust for the benefit of the holders of the Securities; and

(ii) that it will give the Trustee written notice of any failure by the Company
(or by any other obligor on the Securities) to make any payment of the principal
of and premium or interest on the Securities when the same shall be due and
payable.

(b) If the Company shall act as its own paying agent, it will, on or before each
due date of the principal of and premium, if any, or interest on the Securities,
set aside, segregate and hold in trust for the benefit of the holders of the
Securities a sum sufficient to pay such principal, premium or interest so
becoming due and will notify the Trustee in writing of any failure to take such
action and of any failure by the Company (or by any other obligor under the
Securities) to make any payment of the principal of and premium, if any, or
interest on the Securities when the same shall become due and payable.

(c) Anything in this Section 3.04 to the contrary notwithstanding, the Company
may, at any time, for the purpose of obtaining a satisfaction and discharge with
respect to the Securities hereunder, or for any other reason, pay or cause to be
paid to the Trustee all sums held in trust for any such Securities by the
Trustee or any paying agent hereunder, as required by this Section 3.04, such
sums to be held by the Trustee upon the trusts herein contained.

(d) Anything in this Section 3.04 to the contrary notwithstanding, the agreement
to hold sums in trust as provided in this Section 3.04 is subject to Sections
11.03 and 11.04.

SECTION 3.05 Certificate to Trustee.

The Company will deliver to the Trustee on or before 120 days after the end of
each fiscal year in each year, commencing with the first fiscal year ending
after the date hereof, so long as Securities are outstanding hereunder, an
Officers’ Certificate, one of the signers of which shall be the principal
executive, principal financial or principal accounting officer of the Company,
stating that in the course of the performance by the signers of their duties as
officers of the Company they would normally have knowledge of any default by the
Company in the performance of any covenants contained herein, stating whether or
not they have knowledge of any such default and, if so, specifying each such
default of which the signers have knowledge and the nature thereof. For the
purpose of this Section 3.05, compliance shall be determined without regard to
any grace period or requirement of notice provided pursuant to the terms of this
Indenture.

SECTION 3.06 Compliance with Consolidation Provisions.

The Company will not, while any of the Securities remain outstanding,
consolidate with, or merge into, or merge into itself, or sell or convey all or
substantially all of its property to, any other Person unless the provisions of
Article X hereof are complied with.

 

16



--------------------------------------------------------------------------------

SECTION 3.07 Limitation on Dividends.

The Company will not (i) declare or pay any dividends or distributions on, or
redeem, purchase, acquire, or make a liquidation payment with respect to, any of
the Company’s capital stock (which includes common and preferred stock) or
(ii) make any payment of principal, interest or premium, if any, on or repay,
repurchase or redeem any debt securities of the Company (including any Other
Notes) that rank pari passu with or junior in right of payment to the Securities
or (iii) make any guarantee payments with respect to any guarantee by the
Company of the debt securities of any Subsidiary of the Company (including Other
Guarantees) if such guarantee ranks pari passu or junior in right of payment to
the Securities (other than with respect to clause (i) above, (a) dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, Common Stock of the Company, (b) any declaration of a
dividend in connection with the implementation of a stockholder’s rights plan,
or the issuance of stock under any such plan in the future, or the prepayment or
repurchase of any such rights pursuant thereto, (c) payments under the
Guarantee, (d) as a result of a reclassification of the Company’s capital stock
or the exchange or the conversion of one class or series of the Company’s
capital stock for another class or series of the Company’s capital stock,
(e) the purchase of fractional interests in shares of the Company’s capital
stock pursuant to the conversion or exchange provisions of such capital stock or
the security being converted or exchanged, and (f) purchases or issuances of
Common Stock in connection with any of the Company’s stock option, stock
purchase, stock loan or other benefit plans for its directors, officers or
employees or any of the Company’s dividend reinvestment plans, in each case as
now existing or hereafter established or amended) if at such time (i) there
shall have occurred any event of which the Company has actual knowledge that
(a) with the giving of notice or the lapse of time, or both, would constitute an
Event of Default and (b) in respect of which the Company shall not have taken
reasonable steps to cure, (ii) if such Securities are held by the Property
Trustee, the Company shall be in default with respect to its payment of any
obligations under the Preferred Securities Guarantee or (iii) the Company shall
have given notice of its election of the exercise of its right to extend the
interest payment period pursuant to Section 16.01 and any such extension shall
be continuing.

SECTION 3.08 Covenants as to Nexity Capital Trust III.

In the event Securities are issued to Nexity Capital Trust III or a trustee of
such trust in connection with the issuance of Trust Securities by Nexity Capital
Trust III, for so long as such Trust Securities remain outstanding, the Company
will (i) directly or indirectly maintain 100% ownership of the Common Securities
of Nexity Capital Trust III; provided, however, that any successor of the
Company, permitted pursuant to Article X, may succeed to the Company’s ownership
of such Common Securities, (ii) use its reasonable efforts to cause Nexity
Capital Trust III (a) to remain a statutory trust, except in connection with a
distribution of Securities to the holders of the Trust Securities in a
liquidation of Nexity Capital Trust III, the prepayment of all of the Trust
Securities of Nexity Capital Trust III or certain mergers, consolidations or
amalgamations, each as permitted by the Trust Agreement of Nexity Capital Trust
III, and (b) to continue to be treated as a grantor trust and not as an
association taxable as a corporation or a partnership for United States federal
income tax purposes and (iii) to use its reasonable efforts to cause each holder
of Trust Securities to be treated as owning an undivided beneficial interest in
the Securities.

 

17



--------------------------------------------------------------------------------

SECTION 3.09 Payment of Expenses.

In connection with the offering, sale and issuance of the Securities to Nexity
Capital Trust III and in connection with the sale of the Trust Securities by
Nexity Capital Trust III, the Company, in its capacity as issuer with respect to
the Securities, shall:

(a) pay all costs and expenses relating to the offering, sale and issuance of
the Securities, including compensation of the Trustee in accordance with the
provisions of Section 6.06;

(b) pay all costs and expenses of Nexity Capital Trust III (including, but not
limited to, costs and expenses relating to the organization of Nexity Capital
Trust III, the offering, sale and issuance of the Trust Securities, the fees and
expenses of the Property Trustee and the Delaware Trustee, the costs and
expenses relating to the operation of the Trust, including without limitation,
costs and expenses of accountants, attorneys, statistical or bookkeeping
services, expenses for printing and engraving and computing or accounting
equipment, paying agent(s), registrar(s), transfer agent(s), duplicating,
sending notices, travel and telephone and other telecommunications expenses and
costs and expenses incurred in connection with the acquisition, financing and
disposition of the assets of Nexity Capital Trust III;

(c) be primarily and fully liable for any indemnification obligations arising
with respect to the Trust Agreement;

(d) pay any and all taxes (other than United States withholding taxes
attributable to Nexity Capital Trust III or its assets) and all liabilities,
costs and expenses with respect to such taxes of Nexity Capital Trust III; and

(e) pay all other fees, expenses, debts and obligations (other than the Trust
Securities) related to Nexity Capital Trust III.

SECTION 3.10. Payment Upon Resignation or Removal.

Upon termination of this Indenture or the removal or resignation of the Trustee,
unless otherwise stated, the Company shall pay to the Trustee all amounts
accrued and owing to the date of such termination, removal or resignation. Upon
termination of the Trust Agreement or the removal or resignation of the Delaware
Trustee or the Property Trustee, as the case may be, pursuant to Section 5.7 of
the Trust Agreement, the Company shall pay to the Delaware Trustee or the
Property Trustee, as the case may be, all amounts accrued and owing at the date
of such termination, removal or resignation.

ARTICLE IV

SECURITYHOLDERS’ LISTS AND REPORTS BY THE

COMPANY AND THE TRUSTEE

SECTION 4.01 Securityholders’ Lists.

The Company covenants and agrees that it will furnish or cause to be furnished
to the Trustee:

(a) on a semi-annual basis on each regular record date for the Securities, a
list, in such form as the Trustee may reasonably require, of the names and
addresses of the Securityholders as of such record date; and

 

18



--------------------------------------------------------------------------------

(b) at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished;

except that, no such lists need be furnished so long as the Trustee is in
possession thereof by reason of its acting as Security registrar.

SECTION 4.02 Preservation and Disclosure of Lists.

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the holders of the
Securities (1) contained in the most recent list furnished to it as provided in
Section 4.01 or (2) received by it in the capacity of Securities registrar (if
so acting) hereunder. The Trustee may destroy any list furnished to it as
provided in Section 4.01 upon receipt of a new list so furnished.

(b) In case three or more holders of Securities (hereinafter referred to as
“applicants”) apply in writing to the Trustee and furnish to the Trustee
reasonable proof that each such applicant has owned a Security for a period of
at least six months preceding the date of such application, and such application
states that the applicants desire to communicate with other holders of
Securities or with holders of all Securities with respect to their rights under
this Indenture and is accompanied by a copy of the form of proxy or other
communication which such applicants propose to transmit, then the Trustee shall
within 5 Business Days after the receipt of such application, at its election,
either:

(i) afford such applicants access to the information preserved at the time by
the Trustee in accordance with the provisions of subsection (a) of this
Section 4.02; or

(ii) inform such applicants as to the approximate number of holders of all
Securities, whose names and addresses appear in the information preserved at the
time by the Trustee in accordance with the provisions of subsection (a) of this
Section 4.02, and as to the approximate cost of mailing to such Securityholders
the form of proxy or other communication, if any, specified in such application.

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Securityholder whose name and address appear in the information
preserved at the time by the Trustee in accordance with the provisions of
subsection (a) of this Section 4.02 a copy of the form of proxy or other
communication which is specified in such request with reasonable promptness
after a tender to the Trustee of the material to be mailed and of payment, or
provision for the payment, of the reasonable expenses of mailing, unless within
five days after such tender, the Trustee shall mail to such applicants, together
with a copy of the material to be mailed, a written statement to the effect
that, in the opinion of the Trustee, such mailing would be contrary to the best
interests of the holders of all Securities or would be in violation of
applicable law. Such written statement shall specify the basis of such
applicants respecting their application.

 

19



--------------------------------------------------------------------------------

(c) Each and every holder of Securities, by receiving and holding the same,
agrees with the Company and the Trustee that neither the Company nor the Trustee
nor any paying agent shall be held accountable by reason of the disclosure of
any such information as to the names and addresses of the holders of Securities
in accordance with the provisions of subsection (b) of this Section 4.02,
regardless of the source from which such information was derived, and that the
Trustee shall not be held accountable by reason of mailing any material pursuant
to a request made under said subsection (b).

SECTION 4.03 Reports of the Company.

(a) The Company covenants and agrees to file with the Trustee, within 90 days
after the end of the Company’s fiscal year, copies of the annual reports and of
the information, documents and other reports (or copies of such portions of any
of the foregoing as the Commission may from time to time by rules and
regulations prescribe) which the Company may be required at any time or from
time to time by rules and regulations of the Commission to file with the
Commission or to deliver to its holders of Common Stock.

(b) The Company covenants and agrees to file with the Trustee and the
Commission, in accordance with the rules and regulations prescribed from time to
time by the Commission, such additional information, documents and reports with
respect to compliance by the Company with the conditions and covenants provided
for in this Indenture as may be required from time to time by such rules and
regulations.

(c) The Company covenants and agrees to transmit by mail to all holders of
Securities, as the names and addresses of such holders appear upon the Security
Register, within 30 days after the filing thereof with the Trustee, such
summaries of any information, documents and reports required to be filed by the
Company pursuant to subsections (a) and (b) of this Section 4.03 as may be
required by rules and regulations prescribed from time to time by the
Commission.

(d) Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

(e) For the avoidance of doubt, the parties hereto agree that any reports,
information and documents required to be delivered to the Trustee pursuant to
this Section 4.03 shall only be required if and to the extent such reports,
information and documents are filed with the Commission and this section shall
not create an independent obligation on the part of the Company to file
documents with the Trustee.

SECTION 4.04 Reports by the Trustee.

(a) Within 60 days after July 1 of each year, commencing July 1, 2009, the
Trustee shall transmit to the Securityholders, at stated intervals of not more
than 12 months, a brief report with respect to any of the following events which
may have occurred within the previous 12 months (but if no such event has
occurred within such period no report need be transmitted):

(1) The character and amount of any advances made by it, as Trustee, which
remain unpaid on the date of such report, and for the reimbursement of which it
claims or may claim a lien or charge, prior to that of the Securities, on the
trust estate or on property or funds held or collected by it as the Trustee, if
such advances so remaining unpaid aggregate more than one-half of one per centum
of the principal amount of the Securities outstanding on such date;

 

20



--------------------------------------------------------------------------------

(1) The character and amount of any advances made by it, as Trustee, which
remain unpaid on the date of such report, and for the reimbursement of which it
claims or may claim a lien or charge, prior to that of the Securities, on the
trust estate or on property or funds held or collected by it as the Trustee, if
such advances so remaining unpaid aggregate more than one-half of one per centum
of the principal amount of the Securities outstanding on such date;

(2) Any change to the amount, interest rate, and maturity date of all other
indebtedness owing to it in its individual capacity, on the date of such report,
by the Company upon the Securities, with a brief description of any property
held as collateral security therefor, except an indebtedness based upon a
creditor relationship arising from:

(i) Advances authorized by a receivership or bankruptcy court of competent
jurisdiction, or by the Indenture, for the purpose of preserving the property
subject to the lien of the indenture or of discharging tax liens or other prior
liens or encumbrances on the trust estate if notice of such advance and of the
circumstances surrounding the making thereof is given to the holders of the
Securities;

(ii) Disbursements made in the ordinary course of business in the capacity of
trustee under an indenture, transfer agent, registrar, custodian, paying agent,
fiscal agent or depositary, or other similar capacity;

(iii) An indebtedness created as a result of services rendered or premises
rented; or an indebtedness created as a result of goods or securities sold in a
cash transaction;

(iv) The acquisition, ownership, acceptance, or negotiation of any drafts, bills
of exchange, acceptances, or obligations which fall within the classification of
self-liquidating paper.

(3) Any change to the property and funds physically in its possession as Trustee
on the date of such report;

(4) Any additional issue of Securities which it has not previously reported; and

(5) Any action taken by it in the performance of its duties under the Indenture
which it has not previously reported and which in its opinion materially affects
the Securities or the trust.

(b) The Trustee shall transmit to the holders of Preferred Securities as
hereinafter provided, within the times hereinafter specified, a brief report
with respect to the character and amount of any advances made by it as such
since the date of the last report transmitted pursuant to the provisions of
subsection (a) (or if no such report has yet been so transmitted, since the date
of execution of the Indenture), for the reimbursement of which it claims or may
claim a lien or charge, prior to that of the Securities, on the trust estate or
on property or funds held or collected by it as such Trustee, and which it has
not previously reported pursuant to this paragraph, if such advances remaining
unpaid at any time aggregate more than 10 per centum of the principal amount of
Securities outstanding at such time, such report to be so transmitted within 90
days after such time.

 

21



--------------------------------------------------------------------------------

(c) Reports pursuant to this section shall transmitted by mail–

(1) To all registered holders of Securities, as the names and addresses of such
holders of Securities appear upon the registration books of the Company; and

(2) To such holders of Securities as have, within the two years preceding such
transmission, filed their names and addresses with the Trustee for that purpose.

ARTICLE V

REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS

ON EVENT OF DEFAULT

SECTION 5.01 Events of Default.

One or more of the following events of default shall constitute an Event of
Default hereunder (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a) default in the payment of any interest upon any Security when it becomes due
and payable, and continuance of such default for a period of 30 days; provided,
however, that a valid extension of an interest payment period by the Company in
accordance with the terms hereof shall not constitute a default in the payment
of interest for this purpose; or

(b) default in the payment of all or any part of the principal of (or premium,
if any, on) any Security as and when the same shall become due and payable at
maturity; or

(c) default in the payment of any interest upon any Security following the
nonpayment of any such interest for twenty (20) or more consecutive quarterly
interest payment periods; or

(d) default in any material respect in the performance, or breach, of any
covenant or warranty of the Company in this Indenture (other than a covenant or
warranty a default in whose performance or whose breach is elsewhere in this
Section specifically dealt with), and continuance of such default or breach for
a period of 90 days after there has been given, by registered or certified mail,
to the Company by the Trustee or to the Company and the Trustee by the holders
of at least 25% in aggregate principal amount of the outstanding Securities a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder; or

(e) a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Company in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs and such
decree or order shall remain unstayed and in effect for a period of 90
consecutive days; or

 

22



--------------------------------------------------------------------------------

(f) the Company shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, shall consent to the
entry of an order for relief in an involuntary case under any such law, or shall
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of the
Company or of any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due; or

(g) either (1) a court or administrative or governmental agency or body shall
enter a decree or order for the appointment of a receiver of Nexity Bank or all
or substantially all of its property in any liquidation, insolvency or similar
proceeding, or (2) Nexity Bank shall consent to the appointment of a receiver
for it or all or substantially all of its property in any liquidation,
insolvency or similar proceeding; or

(h) Nexity Capital Trust III shall have voluntarily or involuntarily liquidated,
dissolved, wound-up its business or otherwise terminated its existence, except
in connection with (1) the distribution of the Securities to holders of the
Preferred Securities in liquidation of their interests in Nexity Capital Trust
III, (2) the prepayment of all of the outstanding Preferred Securities or
(3) certain mergers, consolidations or amalgamations, each as and to the extent
permitted by the Trust Agreement.

If an Event of Default pursuant to Sections 5.01(c), (e), (f), (g) or (h) with
respect to Securities at the time outstanding occurs and is continuing, then in
every such case the Trustee or the holders of not less than 25% in aggregate
principal amount of the Securities then outstanding may declare the principal
amount of all Securities to be due and payable immediately, by a notice in
writing to the Company (and to the Trustee if given by the holders of the
outstanding Securities), and upon any such declaration the same shall become
immediately due and payable.

The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Securities shall have been so declared due and
payable, and before any judgment or decree for the payment of the moneys due
shall have been obtained or entered as hereinafter provided, (i) the Company
shall pay or shall deposit with the Trustee a sum sufficient to pay (A) all
matured installments of interest upon all the Securities and the principal of
and premium, if any, on any and all Securities which shall have become due
otherwise than by acceleration (with interest upon such principal and premium,
if any, and, to the extent that payment of such interest is enforceable under
applicable law, on overdue installments of interest, at the same rate as the
rate of interest specified in the Securities to the date of such payment or
deposit) and (B) such amount as shall be sufficient to pay to the Trustee and
each predecessor Trustee all amounts payable pursuant to Section 6.06, and
(ii) any and all Events of Default under the Indenture shall have been cured,
waived or otherwise remedied as provided herein, then, in every such case, the
holders of a majority in aggregate principal amount of the Securities then
outstanding, by written notice to the Company and to the Trustee, may rescind
and annul such declaration and its consequences, but no such waiver or
rescission and annulment shall extend to or shall affect any subsequent default
or shall impair any right consequent thereon.

 

23



--------------------------------------------------------------------------------

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission or annulment or for any other reason or shall have been
determined adversely to the Trustee, then and in every such case the Company,
the Trustee and the holders of the Securities shall be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the Trustee and the holders of the Securities shall
continue as though no such proceeding had been taken.

SECTION 5.02 Payment of Securities on Default; Suit Therefor.

The Company covenants that (a) in case default shall be made in the payment of
any installment of interest upon any of the Securities as and when the same
shall become due and payable, and such default shall have continued for a period
of 30 days, or (b) in case default shall be made in the payment of the principal
of or premium, if any, on any of the Securities as and when the same shall have
become due and payable, whether at maturity of the Securities or upon prepayment
or by declaration of acceleration of maturity or otherwise, then, upon demand of
the Trustee, the Company will pay to the Trustee, for the benefit of the holders
of the Securities, the whole amount that then shall have become due and payable
on all such Securities for principal and premium, if any, or interest, or both,
as the case may be, with interest upon the overdue principal and premium, if
any, and (to the extent that payment of such interest is enforceable under
applicable law and, if the Securities are held by Nexity Capital Trust III or a
trustee of such trust, without duplication of any other amounts paid by Nexity
Capital Trust III or a trustee in respect thereof) upon the overdue installments
of interest at the rate borne by the Securities; and, in addition thereto, such
further amount as shall be sufficient to cover the costs and expenses of
collection, including a reasonable compensation to the Trustee, its agents,
attorneys and counsel, and any expenses or liabilities incurred by the Trustee
hereunder other than through its negligence or willful misconduct.

In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any actions or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceeding to judgment or final decree, and may enforce any such
judgment or final decree against the Company or any other obligor on the
Securities and collect in the manner provided by law out of the property of the
Company or any other obligor on the Securities wherever situated the moneys
adjudged or decreed to be payable.

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Securities under Title
11, United States Code, or any other applicable law, or in case a receiver or
trustee shall have been appointed for the property of the Company or such other
obligor, or in the case of any other similar judicial proceedings relative to
the Company or other obligor upon the Securities, or to the creditors or
property of the Company or such other obligor, the Trustee, irrespective of
whether the principal of the Securities shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand pursuant to the provisions of this Section 5.02,
shall be entitled and empowered, by intervention in such proceedings or
otherwise, to file and prove a claim or claims for the whole amount of principal
and interest owing and unpaid in respect of the Securities and, in case of any
judicial proceedings, to file

 

24



--------------------------------------------------------------------------------

such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
all amounts payable pursuant to Section 6.06 to the Trustee and each predecessor
Trustee) and of the Securityholders allowed in such judicial proceedings
relative to the Company or any other obligor on the Securities, or to the
creditors or property of the Company or such other obligor, unless prohibited by
applicable law and regulations, to vote on behalf of the holders of the
Securities in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency proceedings or
Person performing similar functions in comparable proceedings, and to collect
and receive any moneys or other property payable or deliverable on any such
claims, and to distribute the same after the deduction of its charges and
expenses; and any receiver, assignee or trustee in bankruptcy or reorganization
is hereby authorized by each of the Securityholders to make such payments to the
Trustee, and, in the event that the Trustee shall consent to the making of such
payments directly to the Securityholders, to pay to the Trustee such amounts as
shall be sufficient to pay to the Trustee and each predecessor Trustee all
amounts payable pursuant to Section 6.06.

To the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 6.06 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Securityholders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.

Nothing herein contained shall be construed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Securityholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any holder thereof or to authorize the Trustee to
vote in respect of the claim of any Securityholder in any such proceeding.

All rights of action and of asserting claims under this Indenture, or under any
of the Securities, may be enforced by the Trustee without the possession of any
of the Securities, or the production thereof in any trial or other proceeding
relative thereto, and any such suit or proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be for the ratable benefit of the holders of the
Securities.

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party) the Trustee shall be held to represent all the holders of the
Securities, and it shall not be necessary to make any holders of the Securities
parties to any such proceedings.

SECTION 5.03 Application of Moneys Collected by Trustee.

Any moneys collected by the Trustee shall be applied in the order following, at
the date or dates fixed by the Trustee for the distribution of such moneys, upon
presentation of the Securities in respect of which moneys have been collected,
and stamping thereon the payment, if only partially paid, and upon surrender
thereof if fully paid:

First: To the payment of all amounts due the Trustee under Section 6.06,
including the costs and expenses of collection applicable to the Securities and
reasonable compensation to the Trustee, its agents, attorneys and counsel, and
of all other expenses and liabilities incurred, and all advances made, by the
Trustee except as a result of its negligence or willful misconduct;

 

25



--------------------------------------------------------------------------------

Second: To the payment of all Senior Debt of the Company if and to the extent
required by Article XV;

Third: To the payment of the amounts then due and unpaid upon Securities for
principal of (and premium, if any) and interest on the Securities, in respect of
which or for the benefit of which money has been collected, ratably, without
preference of priority of any kind, according to the amounts due on such
Securities for principal (and premium, if any) and interest, respectively; and

Fourth: To the Company.

SECTION 5.04 Proceedings by Securityholders.

Except as contemplated by this Section 5.04, no holder of any Security shall
have any right by virtue of or by availing of any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture or for the appointment of a receiver or trustee,
or for any other remedy hereunder, unless such holder previously shall have
given to the Trustee written notice of an Event of Default and of the
continuance thereof with respect to the Securities specifying such Event of
Default, as hereinbefore provided, and unless also the holders of not less than
25% in aggregate principal amount of the Securities then outstanding shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee indemnity satisfactory to it against the costs, expenses and liabilities
to be incurred therein or thereby, and the Trustee for 60 days after its receipt
of such notice, request and offer of indemnity shall have failed to institute
any such action, suit or proceeding, it being understood and intended, and being
expressly covenanted by the taker and holder of every Security with every other
taker and holder and the Trustee, that no one or more holders of Securities
shall have any right in any manner whatsoever by virtue of or by availing of any
provision of this Indenture to affect, disturb or prejudice the rights of any
other holder of Securities, or to obtain or seek to obtain priority over or
preference to any other such holder, or to enforce any right under this
Indenture, except in the manner herein provided and for the equal, ratable and
common benefit of all holders of Securities.

Notwithstanding any other provisions in this Indenture, however, the right of
any holder of any Security to receive payment of the principal of (premium, if
any) and interest on such Security, on or after the same shall have become due
and payable, or to institute suit for the enforcement of any such payment, shall
not be impaired or affected without the consent of such holder and by accepting
a Security hereunder it is expressly understood, intended and covenanted by the
taker and holder of every Security with every other such taker and holder and
the Trustee,

 

26



--------------------------------------------------------------------------------

that no one or more holders of Securities shall have any right in any manner
whatsoever by virtue or by availing of any provision of this Indenture to
affect, disturb or prejudice the rights of the holders of any other Securities,
or to obtain or seek to obtain priority over or preference to any other such
holder, or to enforce any right under this Indenture, except in the manner
herein provided and for the equal, ratable and common benefit of all holders of
Securities. For the protection and enforcement of the provisions of this
Section, each and every Securityholder and the Trustee shall be entitled to such
relief as can be given either at law or in equity.

The Company and the Trustee acknowledge that pursuant to the Trust Agreement,
the holders of Preferred Securities are entitled, in the circumstances and
subject to the limitations set forth therein, to commence a Direct Action with
respect to any Event of Default under this Indenture and the Securities.

SECTION 5.05 Proceedings by Trustee.

In case an Event of Default occurs with respect to Securities and is continuing,
the Trustee may in its discretion proceed to protect and enforce the rights
vested in it by this Indenture by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any of such rights,
either by suit in equity or by action at law or by proceeding in bankruptcy or
otherwise, whether for the specific enforcement of any covenant or agreement
contained in this Indenture or in aid of the exercise of any power granted in
this Indenture, or to enforce any other legal or equitable right vested in the
Trustee by this Indenture or by law.

SECTION 5.06 Remedies Cumulative and Continuing.

All powers and remedies given by this Article V to the Trustee or to the
Securityholders shall, to the extent permitted by law, be deemed cumulative and
not exclusive of any other powers and remedies available to the Trustee or the
holders of the Securities, by judicial proceedings or otherwise, to enforce the
performance or observance of the covenants and agreements contained in this
Indenture or otherwise established with respect to the Securities, and no delay
or omission of the Trustee or of any holder of any of the Securities to exercise
any right or power accruing upon any Event of Default occurring and continuing
as aforesaid shall impair any such right or power, or shall be construed to be a
waiver of any such default or an acquiescence therein; and, subject to the
provisions of Section 5.04, every power and remedy given by this Article V or by
law to the Trustee or to the Securityholders may be exercised from time to time,
and as often as shall be deemed expedient, by the Trustee or by the
Securityholders.

SECTION 5.07 Direction of Proceedings and Waiver of Defaults by Majority of
Securityholders.

The holders of a majority in aggregate principal amount of the Securities at the
time outstanding shall have the right to direct the time, method, and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred on the Trustee; provided, however, that (subject to
the provisions of Section 6.01) the Trustee shall have the right to decline to
follow any such direction if the Trustee shall determine that the action so
directed would be unjustly prejudicial to the holders not taking part in such
direction or

 

27



--------------------------------------------------------------------------------

if the Trustee being advised by counsel determines that the action or proceeding
so directed may not lawfully be taken or if the Trustee in good faith by its
board of directors or trustees, executive committee, or a trust committee of
directors or trustees and/or Responsible Officers shall determine that the
action or proceedings so directed would involve the Trustee in personal
liability. Prior to any declaration accelerating the maturity of the Securities,
the holders of a majority in aggregate principal amount of the Securities at the
time outstanding may on behalf of the holders of all of the Securities waive any
past default or Event of Default and its consequences except a default (a) in
the payment of principal of or premium, if any, or interest on any of the
Securities or (b) in respect of covenants or provisions hereof which cannot be
modified or amended without the consent of the holder of each Security affected;
provided, however, that if the Securities are held by the Property Trustee, such
waiver or modification to such waiver shall not be effective until the holders
of a majority in aggregate liquidation amount of Trust Securities shall have
consented to such waiver or modification to such waiver; provided further, that
if the consent of the holder of each outstanding Security is required, such
waiver shall not be effective until each holder of the Trust Securities shall
have consented to such waiver. Upon any such waiver, the default covered thereby
shall be deemed to be cured for all purposes of this Indenture and the Company,
the Trustee and the holders of the Securities shall be restored to their former
positions and rights hereunder, respectively; but no such waiver shall extend to
any subsequent or other default or impair any right consequent thereon. Whenever
any default or Event of Default hereunder shall have been waived as permitted by
this Section 5.07, said default or Event of Default shall for all purposes of
the Securities and this Indenture be deemed to have been cured and to be not
continuing.

SECTION 5.08 Notice of Defaults.

The Trustee shall, within 90 days after the occurrence of a default with respect
to the Securities actually known to a Responsible Officer of the Trustee, mail
to all Securityholders, as the names and addresses of such holders appear upon
the Security register, notice of all defaults known to the Trustee, unless such
defaults shall have been cured before the giving of such notice (the term
“defaults” for the purpose of this Section 5.08 being hereby defined to be the
events specified in Section 5.01, not including periods of grace, if any,
provided for therein, and irrespective of the giving of written notice specified
in clause (d) of Section 5.01); and provided that, except in the case of default
in the payment of the principal of or premium, if any, or interest on any of the
Securities, the Trustee shall be fully protected in withholding such notice if
and so long as the board of directors, the executive committee, or a trust
committee of directors and/or Responsible Officers of the Trustee in good faith
determines that the withholding of such notice is in the interests of the
Securityholders; and provided further, that in the case of any default of the
character specified in Section 5.01(d) no such notice to Securityholders shall
be given until at least 60 days after the occurrence thereof but shall be given
within 90 days after such occurrence.

SECTION 5.09 Undertaking to Pay Costs.

All parties to this Indenture agree, and each holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an

 

28



--------------------------------------------------------------------------------

undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.09 shall not apply to any suit instituted by
the Trustee, to any suit instituted by any Securityholder, or group of
Securityholders, holding in the aggregate more than 10% in aggregate principal
amount of the Securities outstanding, or to any suit instituted by any
Securityholder for the enforcement of the payment of the principal of (or
premium, if any) or interest on any Security against the Company on or after the
same shall have become due and payable.

ARTICLE VI

CONCERNING THE TRUSTEE

SECTION 6.01 Duties and Responsibilities of Trustee.

With respect to the holders of the Securities issued hereunder, the Trustee,
prior to the occurrence of an Event of Default and after the curing or waiving
of all Events of Default which may have occurred, undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture. In
case an Event of Default of which a Responsible Officer of the Trustee has
actual knowledge has occurred (which has not been cured or waived) the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that

(a) prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default which may have occurred

(i) the duties and obligations of the Trustee shall be determined solely by the
express provisions of this Indenture, and the Trustee shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Indenture, and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and

(ii) in the absence of willful misconduct on the part of the Trustee, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but, in the case of any such certificates or opinions that by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Indenture;

(b) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Officers of the Trustee, unless it shall be proved
that the Trustee was negligent in ascertaining the pertinent facts; and

 

29



--------------------------------------------------------------------------------

(c) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith, in accordance with the direction of the
Securityholders pursuant to Section 5.07, relating to the time, method and place
of conducting any proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture.

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there is reasonable ground for believing that the repayment of such
funds or liability is not reasonably assured to it under the terms of this
Indenture and that indemnity satisfactory to it against such risk is not
reasonably assured to it.

Whether or not therein expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability of or affording protection to
the Trustee shall be subject to the provisions of this Section.

SECTION 6.02 Reliance on Documents, Opinions, etc.

Except as otherwise provided in Section 6.01:

(a) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, note, debenture or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b) any request, direction, order or demand of the Company mentioned herein may
be sufficiently evidenced by an Officers’ Certificate (unless other evidence in
respect thereof be herein specifically prescribed); and any Board Resolution may
be evidenced to the Trustee by a copy thereof certified by the Secretary or an
Assistant Secretary of the Company;

(c) the Trustee may consult with counsel of its selection and any advice or
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel;

(d) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Securityholders, pursuant to the provisions of this Indenture, unless
such Securityholders shall have offered to the Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby;

(e) the Trustee shall not be liable for any action taken or omitted by it in
good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture, but nothing contained
herein shall relieve the Trustee of the obligation upon the occurrence of an
Event of Default with respect to the Securities (that has not been cured or
waived) to exercise with respect to the Securities such of the rights and powers
vested in it by this Indenture and to use the same degree of care and skill in
their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs;

 

30



--------------------------------------------------------------------------------

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond, debenture, coupon or
other paper or document, unless requested in writing to do so by the holders of
a majority in aggregate principal amount of the outstanding Securities;
provided, however, that if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Indenture,
the Trustee may require indemnity satisfactory to it against such expense or
liability as a condition to such proceeding;

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents (including any
Authenticating Agent) attorneys, custodians or nominees, and the Trustee shall
not be responsible for any misconduct or negligence on the part of any such
agent, attorney, custodian or nominee appointed by it with due care;

(h) the Trustee shall not be bound to ascertain or inquire as to the performance
or observance of any covenants, conditions or agreements on the part of the
Company, except as otherwise set forth herein, but the Trustee may require of
the Company full information and advice as to the performance of the covenants,
conditions and agreements contained herein and shall be entitled in connection
herewith to examine the books, records and premises of the Company; and

(i) in the event that the Trustee is also acting as paying agent, security
registrar, exchange agent or transfer agent hereunder, the rights and
protections afforded to the Trustee pursuant to this Article Six shall also be
afforded to such paying agent, security registrar, exchange agent or transfer
agent.

SECTION 6.03 No Responsibility for Recitals, etc.

The recitals contained herein and in the Securities (except in the certificate
of authentication of the Trustee or the Authenticating Agent) shall be taken as
the statements of the Company and the Trustee and the Authenticating Agent
assume no responsibility for the correctness of the same. The Trustee and the
Authenticating Agent make no representations as to the validity or sufficiency
of this Indenture or of the Securities. The Trustee and the Authenticating Agent
shall not be accountable for the use or application by the Company of any
Securities or the proceeds of any Securities authenticated and delivered by the
Trustee or the Authenticating Agent in conformity with the provisions of this
Indenture.

SECTION 6.04 Trustee, Authenticating Agent, Paying Agents, Transfer Agents or
Registrar May Own Securities.

The Trustee or any Authenticating Agent or any paying agent or any transfer
agent or any Security registrar, in its individual or any other capacity, may
become the owner or pledgee of Securities with the same rights it would have if
it were not Trustee, Authenticating Agent, paying agent, transfer agent or
Security registrar.

 

31



--------------------------------------------------------------------------------

SECTION 6.05 Moneys to be Held in Trust.

Subject to the provisions of Section 11.04, all moneys received by the Trustee
or any paying agent shall, until used or applied as herein provided, be held in
trust for the purpose for which they were received, but need not be segregated
from other funds except to the extent required by law. The Trustee and any
paying agent shall be under no liability for interest on any money received by
it hereunder except as otherwise agreed in writing with the Company.

SECTION 6.06 Compensation and Expenses of Trustee.

The Company, as borrower, covenants and agrees to pay to the Trustee from time
to time, and the Trustee shall be entitled to, such compensation as shall be
agreed to in writing between the Company and the Trustee (which shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust), and the Company will pay or reimburse the Trustee upon its
request for all reasonable expenses, disbursements and advances incurred or made
by the Trustee in accordance with any of the provisions of this Indenture
(including the reasonable compensation and the expenses and disbursements of its
counsel and of all Persons not regularly in its employ) except any such expense,
disbursement or advance as may arise from its negligence or willful misconduct.
The Company also covenants to indemnify each of the Trustees (and its officers,
agents, directors and employees) or any predecessor Trustee (and its officers,
agents, directors and employees) for, and to hold each of them harmless against,
any and all loss, damage, claim, liability action, suit or expense including
taxes (other than taxes based on the income of the Trustee) of any kind and
nature whatsoever incurred without negligence or willful misconduct on the part
of the Trustee and arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
itself against any claim of liability in the premises. The obligations of the
Company under this Section 6.06 shall constitute additional indebtedness
hereunder. Such additional indebtedness shall be secured by a lien prior to that
of the Securities upon all property and funds held or collected by the Trustee
as such, except funds held in trust for the benefit of the holders of particular
Securities.

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 5.01(d) or Section 5.01(e), the expenses
(including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable federal or state bankruptcy, insolvency or
other similar law.

The provisions of this Section shall survive the resignation or removal of the
Trustee and the defeasance or other termination of this Indenture.

Since the issuer Trust is being formed solely to facilitate an investment in the
Securities, the Company, as Holder of the Common Securities, hereby covenants to
pay all debts and obligations (other than with respect to the Preferred
Securities and the Common Securities) and all reasonable costs and expenses of
the issuer Trust (including without limitation all reasonable costs and expenses
relating to the organization of the issuer Trust, the fees and expenses of the
Trustees and all costs and expenses relating to the operation of the issuer
Trust) and to pay any and all taxes, duties, assessments or governmental charges
of whatever nature (other than

 

32



--------------------------------------------------------------------------------

withholding taxes) imposed on the issuer Trust and the Property Trustee after
paying such expenses will be equal to the amounts the issuer Trust and the
Property Trustee would have received had no such costs or expenses been incurred
by or imposed on the issuer Trust. The foregoing obligations of the Company are
for the benefit of, and shall be enforceable by, any person to whom any such
debts, obligations, costs, expenses and taxes are owed (each, a “Creditor”)
whether or not such Creditor has received notice thereof. Any such Creditor may
enforce such obligations directly against the Company, and the Company
irrevocably waives any right or remedy to require that any such Creditor take
any action against the issuer Trust or any other person before proceeding
against the Company. The Company shall execute such additional agreements as may
be necessary or desirable to give full effect to the foregoing.

SECTION 6.07 Officers’ Certificate as Evidence.

Except as otherwise provided in Sections 6.01 and 6.02, whenever in the
administration of the provisions of this Indenture the Trustee shall deem it
necessary or desirable that a matter be proved or established prior to taking or
omitting any action hereunder, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may, in the absence of negligence or
willful misconduct on the part of the Trustee, be deemed to be conclusively
proved and established by an Officers’ Certificate delivered to the Trustee, and
such certificate, in the absence of negligence or willful misconduct on the part
of the Trustee, shall be full warrant to the Trustee for any action taken or
omitted by it under the provisions of this Indenture upon the faith thereof.

SECTION 6.08 Eligibility of Trustee.

The Trustee hereunder shall at all times be a corporation or a state or national
banking association organized and doing business under the laws of the United
States of America or any state or territory thereof or of the District of
Columbia or a corporation or other Person permitted to act as trustee by the
Commission authorized under such laws to exercise corporate trust powers, having
a combined capital and surplus of at least 50 million U.S. dollars ($50,000,000)
and subject to supervision or examination by federal, state, territorial, or
District of Columbia authority. If such corporation or a national banking
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 6.08 the combined capital and surplus of such
corporation or national banking association shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.

The Company may not, nor may any Person directly or indirectly controlling,
controlled by, or under common control with the Company, serve as Trustee.

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.08, the Trustee shall resign immediately in the
manner and with the effect specified in Section 6.09.

SECTION 6.09 Resignation or Removal of Trustee.

(a) The Trustee, or any trustee or trustees hereafter appointed, may at any time
resign by giving written notice of such resignation to the Company and by
mailing notice thereof to the

 

33



--------------------------------------------------------------------------------

holders of the Securities at their addresses as they shall appear on the
Security Register. Upon receiving such notice of resignation, the Company shall
promptly appoint a successor trustee or trustees by written instrument, in
duplicate, one copy of which instrument shall be delivered to the resigning
Trustee and one copy to the successor trustee. If no successor trustee shall
have been so appointed and have accepted appointment within 60 days after the
mailing of such notice of resignation to the affected Securityholders, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor trustee, or any Securityholder who has been a bona
fide holder of a Security for at least six months may, subject to the provisions
of Section 5.09, on behalf of himself and all others similarly situated,
petition any such court for the appointment of a successor trustee. Such court
may thereupon, after such notice, if any, as it may deem proper and prescribe,
appoint a successor trustee.

(b) In case at any time any of the following shall occur:

(i) the Trustee shall fail to comply with the provisions of Section 6.08 after
written request therefor by the Company or by any Securityholder who has been a
bona fide holder of a Security or Securities for at least six months, or

(ii) the Trustee shall cease to be eligible in accordance with the provisions of
Section 6.09 and shall fail to resign after written request therefor by the
Company or by any such Securityholder, or

(iii) the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case, the Company may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the
successor trustee, or, subject to the provisions of Section 5.09, any
Securityholder who has been a bona fide holder of a Security for at least six
months may, on behalf of himself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor trustee. Such court may thereupon, after such notice,
if any, as it may deem proper and prescribe, remove the Trustee and appoint a
successor trustee.

(c) The holders of a majority in aggregate principal amount of the Securities at
the time outstanding may at any time remove the Trustee and nominate a successor
trustee, which shall be deemed appointed as successor trustee unless within 10
days after such nomination the Company objects thereto or if no successor
trustee shall have been so appointed and shall have accepted appointment within
30 days after such removal, in which case the Trustee so removed or any
Securityholder, upon the terms and conditions and otherwise as in subsection
(a) of this Section 6.09 provided, may petition any court of competent
jurisdiction for an appointment of a successor trustee.

 

34



--------------------------------------------------------------------------------

(d) Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 6.09 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 6.10.

SECTION 6.10 Acceptance by Successor Trustee.

Any successor trustee appointed as provided in Section 6.09 shall execute,
acknowledge and deliver to the Company and to its predecessor trustee an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the retiring trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor hereunder,
with like effect as if originally named as trustee herein; but, nevertheless, on
the written request of the Company or of the successor trustee, the trustee
ceasing to act shall, upon payment of any and all amounts then due and owing to
it hereunder, execute and deliver an instrument transferring to such successor
trustee all the rights and powers of the trustee so ceasing to act and shall
duly assign, transfer and deliver to such successor trustee all property and
money held by such retiring trustee thereunder. Upon request of any such
successor trustee, the Company shall execute any and all instruments in writing
for more fully and certainly vesting in and confirming to such successor trustee
all such rights and powers. Any trustee ceasing to act shall, nevertheless,
retain a lien upon all property or funds held or collected by such trustee to
secure any amounts then due it pursuant to the provisions of Section 6.06.

No successor trustee shall accept appointment as provided in this Section 6.10
unless at the time of such acceptance such successor trustee shall be eligible
under the provisions of Section 6.08.

Upon acceptance of appointment by a successor trustee as provided in this
Section 6.10, the Company shall mail notice of the succession of such trustee
hereunder to the holders of Securities at their addresses as they shall appear
on the Security register. If the Company fails to mail such notice within 10
days after the acceptance of appointment by the successor trustee, the successor
trustee shall cause such notice to be mailed at the expense of the Company.

SECTION 6.11 Successor by Merger, etc.

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder without the execution
or filing of any paper or any further act on the part of any of the parties
hereto provided the provisions of Section 6.08 hereof are satisfied.

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any Securities shall have been authenticated but not
delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee, and deliver such Securities so
authenticated; and in case at that time any of the Securities shall not have
been authenticated, any successor to the Trustee may authenticate such
Securities either in the name of any predecessor hereunder or in the name of the
successor trustee; and in all such cases such

 

35



--------------------------------------------------------------------------------

certificates shall have the full force which the Securities or this Indenture
elsewhere provides that the certificate of the Trustee shall have; provided,
however, that the right to adopt the certificate of authentication of any
predecessor Trustee or authenticate Securities in the name of any predecessor
Trustee shall apply only to its successor or successors by merger, conversion or
consolidation.

SECTION 6.12 Authenticating Agents.

There may be one or more Authenticating Agents appointed by the Trustee upon the
request of the Company with power to act on its behalf and subject to its
direction in the authentication and delivery of Securities issued upon exchange
or registration of transfer thereof as fully to all intents and purposes as
though any such Authenticating Agent had been expressly authorized to
authenticate and deliver Securities; provided, that the Trustee shall have no
liability to the Company for any acts or omissions of the Authenticating Agent
with respect to the authentication and delivery of Securities. Any such
Authenticating Agent shall at all times be a corporation organized and doing
business under the laws of the United States or of any state or territory
thereof or of the District of Columbia authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of at least
$5,000,000 and being subject to supervision or examination by federal, state,
territorial or District of Columbia authority. If such corporation publishes
reports of condition at least annually pursuant to law or the requirements of
such authority, then for the purposes of this Section 6.12 the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. If at
any time an Authenticating Agent shall cease to be eligible in accordance with
the provisions of this Section, it shall resign immediately in the manner and
with the effect herein specified in this Section.

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of any Authenticating Agent, shall be the successor of
such Authenticating Agent hereunder, if such successor corporation is otherwise
eligible under this Section 6.12 without the execution or filing of any paper or
any further act on the part of the parties hereto or such Authenticating Agent.

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any Authenticating Agent by giving written notice of
termination to such Authenticating Agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
Authenticating Agent shall cease to be eligible under this Section 6.12, the
Trustee may, and upon the request of the Company shall, promptly appoint a
successor Authenticating Agent eligible under this Section 6.12, shall give
written notice of such appointment to the Company and shall mail notice of such
appointment to all Securityholders as the names and addresses of such holders
appear on the Security Register. Any successor Authenticating Agent upon
acceptance of its appointment hereunder shall become vested with all rights,
powers, duties and responsibilities of its predecessor hereunder, with like
effect as if originally named as Authenticating Agent herein.

 

36



--------------------------------------------------------------------------------

The Company, as borrower, agrees to pay to any Authenticating Agent from time to
time reasonable compensation for its services. Any Authenticating Agent shall
have no responsibility or liability for any action taken by it as such in
accordance with the directions of the Trustee.

ARTICLE VII

CONCERNING THE SECURITYHOLDERS

SECTION 7.01 Action by Securityholders.

Whenever in this Indenture it is provided that the holders of a specified
percentage in aggregate principal amount of the Securities may take any action
(including the making of any demand or request, the giving of any notice,
consent or waiver or the taking of any other action) the fact that at the time
of taking any such action the holders of such specified percentage have joined
therein may be evidenced (a) by any instrument or any number of instruments of
similar tenor executed by such Securityholders in person or by agent or proxy
appointed in writing, or (b) by the record of such holders of Securities voting
in favor thereof at any meeting of such Securityholders duly called and held in
accordance with the provisions of Article VIII, or (c) by a combination of such
instrument or instruments and any such record of such a meeting of such
Securityholders.

If the Company shall solicit from the Securityholders any request, demand,
authorization, direction, notice, consent, waiver or other action, the Company
may, at its option, as evidenced by an Officers’ Certificate, fix in advance a
record date for the determination of Securityholders entitled to give such
request, demand, authorization, direction, notice, consent, waiver or other
action, but the Company shall have no obligation to do so. If such a record date
is fixed, such request, demand, authorization, direction, notice, consent,
waiver or other action may be given before or after the record date, but only
the Securityholders of record at the close of business on the record date shall
be deemed to be Securityholders for the purposes of determining whether
Securityholders of the requisite proportion of Outstanding Securities have
authorized or agreed or consented to such request, demand, authorization,
direction, notice, consent, waiver or other action, and for that purpose the
Outstanding Securities shall be computed as of the record date; provided,
however, that no such authorization, agreement or consent by such
Securityholders on the record date shall be deemed effective unless it shall
become effective pursuant to the provisions of this Indenture not later than six
months after the record date.

SECTION 7.02 Proof of Execution by Securityholders.

Subject to the provisions of Sections 6.01, 6.02 and 8.05, proof of the
execution of any instrument by a Securityholder or his agent or proxy shall be
sufficient if made in accordance with such reasonable rules and regulations as
may be prescribed by the Trustee or in such manner as shall be satisfactory to
the Trustee. The ownership of Securities shall be proved by the Security
Register or by a certificate of the Security registrar. The Trustee may require
such additional proof of any matter referred to in this Section as it shall deem
necessary.

The record of any Securityholders’ meeting shall be proved in the manner
provided in Section 8.06.

 

37



--------------------------------------------------------------------------------

SECTION 7.03 Who Are Deemed Absolute Owners.

Prior to due presentment for registration of transfer of any Security, the
Company, the Trustee, any Authenticating Agent, any paying agent, any transfer
agent and any Security registrar may deem the Person in whose name such Security
shall be registered upon the Security Register to be, and may treat him as, the
absolute owner of such Security (whether or not such Security shall be overdue)
for the purpose of receiving payment of or on account of the principal of and
premium, if any, and interest on such Security and for all other purposes; and
neither the Company nor the Trustee nor any Authenticating Agent nor any paying
agent nor any transfer agent nor any Security registrar shall be affected by any
notice to the contrary. All such payments so made to any holder for the time
being or upon his order shall be valid, and, to the extent of the sum or sums so
paid, effectual to satisfy and discharge the liability for moneys payable upon
any such Security.

SECTION 7.04 Securities Owned by Company Deemed Not Outstanding.

In determining whether the holders of the requisite aggregate principal amount
of Securities have concurred in any direction, consent or waiver under this
Indenture, Securities which are owned by the Company or any other obligor on the
Securities or by any Person directly or indirectly controlling or controlled by
or under direct or indirect common control with the Company, except for the
Securities owned by or on behalf of Nexity Capital Trust III, or any other
obligor on the Securities shall be disregarded and deemed not to be outstanding
for the purpose of any such determination; provided that for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, consent or waiver, only Securities which a Responsible Officer of the
Trustee actually knows are so owned shall be so disregarded. Securities so owned
which have been pledged in good faith may be regarded as outstanding for the
purposes of this Section 7.04 if the pledgee shall establish to the satisfaction
of the Trustee the pledgee’s right to vote such Securities and that the pledgee
is not the Company or any such other obligor or Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company or any such other obligor. In the case of a dispute as to such right,
any decision by the Trustee taken upon the advice of counsel shall be full
protection to the Trustee.

SECTION 7.05 Revocation of Consents; Future Holders Bound.

At any time prior to (but not after) the evidencing to the Trustee, as provided
in Section 7.01, of the taking of any action by the holders of the percentage in
aggregate principal amount of the Security specified in this Indenture in
connection with such action, any holder of a Security (or any Security issued in
whole or in part in exchange or substitution therefor) the serial number of
which is shown by the evidence to be included in the Securities the holders of
which have consented to such action may, by filing written notice with the
Trustee at its principal office and upon proof of holding as provided in
Section 7.02, revoke such action so far as concerns such Security (or so far as
concerns the principal amount represented by any exchanged or substituted
Security). Except as aforesaid, any such action taken by the holder of any
Security shall be conclusive and binding upon such holder and upon all future
holders and owners of such Security, and of any Security issued in exchange or
substitution therefor, irrespective of whether or not any notation in regard
thereto is made upon such Security or any Security issued in exchange or
substitution therefor.

 

38



--------------------------------------------------------------------------------

ARTICLE VIII

SECURITYHOLDERS’ MEETINGS

SECTION 8.01 Purpose of Meetings.

A meeting of Securityholders may be called at any time and from time to time
pursuant to the provisions of this Article VIII for any of the following
purposes:

(a) to give any notice to the Company or to the Trustee, or to give any
directions to the Trustee, or to consent to the waiving of any Default hereunder
and its consequences, or to take any other action authorized to be taken by
Securityholders pursuant to any of the provisions of Article V;

(b) to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article VI;

(c) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 9.02; or

(d) to take any other action authorized to be taken by or on behalf of the
holders of any specified aggregate principal amount of such Securities under any
other provision of this Indenture or under applicable law.

SECTION 8.02 Call of Meetings by Trustee.

The Trustee may at any time call a meeting of Securityholders to take any action
specified in Section 8.01, to be held at such time and at such place in
Birmingham, Alabama, as the Trustee shall determine. Notice of every meeting of
the Securityholders, setting forth the time and the place of such meeting and in
general terms the action proposed to be taken at such meeting, shall be mailed
to holders of Securities at their addresses as they shall appear on the
Securities Register. Such notice shall be mailed not less than 20 nor more than
180 days prior to the date fixed for the meeting.

SECTION 8.03 Call of Meetings by Company or Securityholders.

In case at any time the Company pursuant to a resolution of the Board of
Directors, or the holders of at least 10% in aggregate principal amount of the
Securities then outstanding, shall have requested the Trustee to call a meeting
of Securityholders, by written request setting forth in reasonable detail the
action proposed to be taken at the meeting, and the Trustee shall not have
mailed the notice of such meeting within 20 days after receipt of such request,
then the Company or such Securityholders may determine the time and the place in
Birmingham, Alabama, for such meeting and may call such meeting to take any
action authorized in Section 8.01, by mailing notice thereof as provided in
Section 8.02.

 

39



--------------------------------------------------------------------------------

SECTION 8.04 Qualifications for Voting.

To be entitled to vote at any meeting of Securityholders a Person shall be (a) a
holder of one or more Securities or (b) a Person appointed by an instrument in
writing as proxy by a holder of one or more Securities. The only Persons who
shall be entitled to be present or to speak at any meeting of Securityholders
shall be the Persons entitled to vote at such meeting and their counsel and any
representatives of the Trustee and its counsel and any representatives of the
Company and its counsel.

SECTION 8.05 Regulations.

Notwithstanding any other provisions of this Indenture, the Trustee may make
such reasonable regulations as it may deem advisable for any meeting of
Securityholders, in regard to proof of the holding of Securities and of the
appointment of proxies, and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies, certificates and
other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall think fit.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Securityholders as provided in Section 8.03, in which case the Company or the
Securityholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman. A permanent chairman and a permanent secretary of
the meeting shall be elected by majority vote of the meeting.

Subject to the provisions of Section 8.04, at any meeting each holder of
Securities or proxy therefor shall be entitled to one vote for each $1,000
principal amount of Securities held or represented by him; provided, however,
that no vote shall be cast or counted at any meeting in respect of any Security
challenged as not outstanding and ruled by the chairman of the meeting to be not
outstanding. The chairman of the meeting shall have no right to vote other than
by virtue of Securities held by him or instruments in writing as aforesaid duly
designating him as the person to vote on behalf of other Securityholders. Any
meeting of Securityholders duly called pursuant to the provisions of
Section 8.02 or 8.03 may be adjourned from time to time by a majority of those
present, whether or not constituting a quorum, and the meeting may be held as so
adjourned without further notice.

SECTION 8.06 Voting.

The vote upon any resolution submitted to any meeting of holders of Securities
shall be by written ballots on which shall be subscribed the signatures of such
holders or of their representatives by proxy and the serial number or numbers of
the Securities held or represented by them. The permanent chairman of the
meeting shall appoint two inspectors of votes who shall count all votes cast at
the meeting for or against any resolution and who shall make and file with the
secretary of the meeting their verified written reports in triplicate of all
votes cast at the meeting. A record in duplicate of the proceedings of each
meeting of Securityholders shall be prepared by the secretary of the meeting and
there shall be attached to said record the original reports of the inspectors of
votes on any vote by ballot taken thereat and affidavits by one or more persons
having knowledge of the facts setting forth a copy of the notice of the meeting
and

 

40



--------------------------------------------------------------------------------

showing that said notice was mailed as provided in Section 8.02. The record
shall show the serial numbers of the Securities voting in favor of or against
any resolution. The record shall be signed and verified by the affidavits of the
permanent chairman and secretary of the meeting and one of the duplicates shall
be delivered to the Company and the other to the Trustee to be preserved by the
Trustee, the latter to have attached thereto the ballots voted at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

ARTICLE IX

AMENDMENTS

SECTION 9.01 Without Consent of Securityholders.

The Company, when authorized by a Board Resolution, and the Trustee may from
time to time and at any time amend this Indenture, without the consent of the
Securityholders, for one or more of the following purposes:

(a) to evidence the succession of another corporation to the Company, or
successive successions, and the assumption by the successor corporation of the
covenants, agreements and obligations of the Company pursuant to Article X
hereof;

(b) to add to the covenants of the Company such further covenants, restrictions
or conditions for the protection of the Securityholders as the Board of
Directors and the Trustee shall consider to be for the protection of the
Securityholders, and to make the occurrence, or the occurrence and continuance,
of a default in any of such additional covenants, restrictions or conditions a
Default or an Event of Default permitting the enforcement of all or any of the
remedies provided in this Indenture as herein set forth; provided, however, that
in respect of any such additional covenant, restriction or condition such
amendment may provide for a particular period of grace after default (which
period may be shorter or longer than that allowed in the case of other Defaults)
or may provide for an immediate enforcement upon such default or may limit the
remedies available to the Trustee upon such default;

(c) to provide for the issuance under this Indenture of Securities in coupon
form (including Securities registrable as to principal only) and to provide for
exchangeability of such Securities with the Securities issued hereunder in fully
registered form and to make all appropriate changes for such purpose;

(d) to cure any ambiguity or to correct or supplement any provision contained
herein or in any supplemental indenture which may be defective or inconsistent
with any other provision contained herein or in any supplemental indenture, or
to make such other provisions in regard to matters or questions arising under
this Indenture; provided that any such action shall not materially adversely
affect the interests of the holders of the Securities;

(e) to evidence and provide for the acceptance of appointment hereunder by a
successor trustee with respect to the Securities;

 

41



--------------------------------------------------------------------------------

(f) to make provision for transfer procedures, certification, book-entry
provisions, the form of restricted securities legends, if any, to be placed on
Securities, and all other matters required pursuant to Section 2.07 or otherwise
necessary, desirable or appropriate in connection with the issuance of
Securities to holders of Preferred Securities in the event of a distribution of
Securities by Nexity Capital Trust III following a Dissolution Event;

(g) to qualify or maintain qualification of this Indenture under the Trust
Indenture Act of 1939; or

(h) to make any change that does not adversely affect the rights of any
Securityholder in any material respect.

The Trustee is hereby authorized to join with the Company in the execution of
any supplemental indenture to effect such amendment, to make any further
appropriate agreements and stipulations which may be therein contained and to
accept the conveyance, transfer and assignment of any property thereunder, but
the Trustee shall not be obligated to, but may in its discretion, enter into any
such supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

Any amendment to this Indenture authorized by the provisions of this
Section 9.01 may be executed by the Company and the Trustee without the consent
of the holders of any of the Securities at the time outstanding, notwithstanding
any of the provisions of Section 9.02.

SECTION 9.02 With Consent of Securityholders.

With the consent (evidenced as provided in Section 7.01) of the holders of a
majority in aggregate principal amount of the Securities at the time
outstanding, the Company, when authorized by a Board Resolution, and the Trustee
may from time to time and at any time amend this Indenture for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of modifying in any manner the rights of the
holders of the Securities; provided, however, that no such amendment shall
without the consent of the holders of each Security then outstanding and
affected hereby (i) extend the Stated Maturity of any Security, or reduce the
rate or extend the time of payment of interest thereon (except as contemplated
by Article XVI), or reduce the principal amount thereof (including in the case
of a discounted Security the amount payable thereon in the event of acceleration
or the amount provable in bankruptcy), or reduce any amount payable on
prepayment thereof, or make the principal thereof or any interest or premium
thereon payable in any coin or currency other than that provided in the
Securities, or impair or affect the right of any Securityholder to institute
suit for payment thereof, or (ii) reduce the aforesaid percentage of Securities
the holders of which are required to consent to any such amendment to this
Indenture, provided, however, that if the Securities are held by Nexity Capital
Trust III, such amendment shall not be effective until the holders of a majority
in liquidation amount of Trust Securities shall have consented to such
amendment; provided, further, that if the consent of the holder of each
outstanding Security is required, such amendment shall not be effective until
each holder of the Trust Securities shall have consented to such amendment.

 

42



--------------------------------------------------------------------------------

Upon the request of the Company accompanied by a copy of a resolution of the
Board of Directors certified by its Secretary or Assistant Secretary authorizing
the execution of any supplemental indenture affecting such amendment, and upon
the filing with the Trustee of evidence of the consent of Securityholders as
aforesaid, the Trustee shall join with the Company in the execution of such
supplemental indenture unless such supplemental indenture affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion, but shall not be obligated to, enter
into such supplemental indenture.

Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Trustee shall transmit
by mail, first class postage prepaid, a notice, prepared by the Company, setting
forth in general terms the substance of such supplemental indenture, to the
Securityholders as their names and addresses appear upon the Security Register.
Any failure of the Trustee to mail such notice, or any defect therein, shall
not, however, in any way impair or affect the validity of any such supplemental
indenture.

It shall not be necessary for the consent of the Securityholders under this
Section 9.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.

SECTION 9.03 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture pursuant to the provisions of
this Article IX, this Indenture shall be and be deemed to be modified and
amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties and immunities under this Indenture of the Trustee,
the Company and the holders of Securities shall thereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments and all the terms and conditions of any such supplemental
indenture shall be and be deemed to be part of the terms and conditions of this
Indenture for any and all purposes.

SECTION 9.04 Notation on Securities.

Securities authenticated and delivered after the execution of any supplemental
indenture affecting such series pursuant to the provisions of this Article IX
may bear a notation in form approved by the Trustee as to any matter provided
for in such supplemental indenture. If the Company or the Trustee shall so
determine, new Securities so modified as to conform, in the opinion of the
Trustee and the Board of Directors, to any modification of this Indenture
contained in any such supplemental indenture may be prepared and executed by the
Company, authenticated by the Trustee or the Authenticating Agent and delivered
in exchange for the Securities then outstanding.

SECTION 9.05 Evidence of Compliance of Supplemental Indenture to be Furnished
Trustee.

The Trustee, subject to the provisions of Sections 6.01 and 6.02, may receive an
Officers’ Certificate and an Opinion of Counsel as conclusive evidence that any
supplemental indenture executed pursuant to this Article is authorized or
permitted by, and conforms to, the terms of this Article and that it is proper
for the Trustee under the provisions of this Article to join in the execution
thereof.

 

43



--------------------------------------------------------------------------------

ARTICLE X

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

SECTION 10.01 Company May Consolidate, etc., on Certain Terms.

Nothing contained in this Indenture or in any of the Securities shall prevent
any consolidation or merger of the Company with or into any other Person
(whether or not affiliated with the Company, as the case may be), or successive
consolidations or mergers in which the Company, as the case may be, or its
successor or successors shall be a party or parties, or shall prevent any sale,
conveyance, transfer or lease of the property of the Company, as the case may
be, or its successor or successors as an entirety, or substantially as an
entirety, to any other Person (whether or not affiliated with the Company, as
the case may be, or its successor or successors) authorized to acquire and
operate the same; provided, that (a) the Company is the surviving Person or the
Person formed by or surviving any such consolidation or merger (if other than
the Company) or to which such sale, conveyance, transfer or lease of property is
made is a Person organized and existing under the laws of the United States or
any State thereof or the District of Columbia, and (b) upon any such
consolidation, merger, sale, conveyance, transfer or lease, the due and punctual
payment of the principal of (and premium, if any) and interest on the Securities
according to their tenor and the due and punctual performance and observance of
all the covenants and conditions of this Indenture to be kept or performed by
the Company shall be expressly assumed, by supplemental indenture satisfactory
in form to the Trustee, and executed and delivered to the Trustee by the Person
formed by such consolidation, or into which the Company, as the case may be,
shall have been merged, or by the Person which shall have acquired such
property, and (c) after giving effect to such consolidation, merger, sale,
conveyance, transfer or lease, no Default or Event of Default shall have
occurred and be continuing.

SECTION 10.02 Successor Corporation to be Substituted for Company.

In case of any such consolidation, merger, conveyance or transfer and upon the
assumption by the successor corporation, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the due and
punctual payment of the principal of and premium, if any, and interest on all of
the Securities and the due and punctual performance and observance of all of the
covenants and conditions of this Indenture to be performed or observed by the
Company, such successor Person shall succeed to and be substituted for the
Company, with the same effect as if it had been named herein as the party of the
first part, and the Company thereupon shall be relieved of any further liability
or obligation hereunder or upon the Securities. Such successor Person thereupon
may cause to be signed, and may issue either in its own name or in the name of
Nexity Financial Corporation, any or all of the Securities issuable hereunder
which theretofore shall not have been signed by the Company and delivered to the
Trustee or the Authenticating Agent; and, upon the order of such successor
Person instead of the Company and subject to all the terms, conditions and
limitations in this Indenture prescribed, the Trustee or the Authenticating
Agent shall authenticate and deliver any Securities which previously shall have
been signed and delivered by the officers of the Company

 

44



--------------------------------------------------------------------------------

to the Trustee or the Authenticating Agent for authentication, and any
Securities which such successor Person thereafter shall cause to be signed and
delivered to the Trustee or the Authenticating Agent for that purpose. All the
Securities so issued shall in all respects have the same legal rank and benefit
under this Indenture as the Securities theretofore or thereafter issued in
accordance with the terms of this Indenture as though all of such Securities had
been issued at the date of the execution hereof.

SECTION 10.03 Opinion of Counsel to be Given Trustee.

The Trustee, subject to the provisions of Sections 6.01 and 6.02, may receive an
Opinion of Counsel as conclusive evidence that any consolidation, merger, sale,
conveyance, transfer or lease, and any assumption, permitted or required by the
terms of this Article X complies with the provisions of this Article X.

ARTICLE XI

SATISFACTION AND DISCHARGE OF INDENTURE

SECTION 11.01 Discharge of Indenture.

When (a) the Company shall deliver to the Trustee for cancellation all
Securities theretofore authenticated (other than any Securities which shall have
been destroyed, lost or stolen and which shall have been replaced or paid as
provided in Section 2.08) and not theretofore cancelled, or (b) all the
Securities not theretofore cancelled or delivered to the Trustee for
cancellation shall have become due and payable, or are by their terms to become
due and payable within one year or are to be called for prepayment within one
year under arrangements satisfactory to the Trustee for the giving of notice of
prepayment, and the Company shall deposit or cause to be deposited with the
Trustee, in trust, funds sufficient to pay on the Stated Maturity or upon
prepayment all of the Securities (other than any Securities which shall have
been destroyed, lost or stolen and which shall have been replaced or paid as
provided in Section 2.08) not theretofore cancelled or delivered to the Trustee
for cancellation, including principal (and premium, if any) and interest due or
to become due to the Stated Maturity or prepayment date, as the case may be, but
excluding, however, the amount of any moneys for the payment of principal (or
premium, if any) or interest on the Securities (1) theretofore repaid to the
Company in accordance with the provisions of Section 11.04, or (2) paid to any
State or to the District of Columbia pursuant to its unclaimed property or
similar laws, and if in either case the Company shall also pay or cause to be
paid all other sums payable hereunder by the Company, then this Indenture shall
cease to be of further effect except for the provisions of Sections 2.02, 2.06,
2.07, 3.01, 3.02, 3.04, 6.06, 6.09, 11.02 and 11.04 hereof shall survive until
such Securities shall mature and be paid. Thereafter, Sections 6.06, and 11.04
shall survive, and the Trustee, on demand of the Company accompanied by any
Officers’ Certificate and an Opinion of Counsel to the effect that all
conditions to the satisfaction and discharge of this Indenture have been
satisfied and at the cost and expense of the Company, shall execute proper
instruments acknowledging satisfaction of and discharging this Indenture, the
Company, however, hereby agreeing to reimburse the Trustee for any costs or
expenses thereafter reasonably and properly incurred by the Trustee in
connection with this Indenture or the Securities.

 

45



--------------------------------------------------------------------------------

SECTION 11.02 Deposited Moneys and U.S. Government Obligations to be Held in
Trust by Trustee.

Subject to the provisions of Section 11.04, all moneys and U.S. Government
Obligations deposited with the Trustee pursuant to Sections 11.01 or 11.05 shall
be held in trust and applied by it to the payment, either directly or through
any paying agent (including the Company if acting as its own paying agent), to
the holders of the particular Securities for the payment of which such moneys or
U.S. Government Obligations have been deposited with the Trustee, of all sums
due and to become due thereon for principal, premium, if any, and interest.

The Company shall pay and indemnify the Trustee and its officers, directors,
agents and employees against any tax, fee or other charge imposed on or assessed
against the U.S. Government Obligations deposited pursuant to Section 11.05 or
the principal and interest received in respect thereof other than any such tax,
fee or other charge which by law is for the account of the holders of
outstanding Securities.

SECTION 11.03 Paying Agent to Repay Moneys Held.

Upon the satisfaction and discharge of this Indenture all moneys then held by
any paying agent of the Securities (other than the Trustee) shall, upon written
demand of the Company, be repaid to it or paid to the Trustee, and thereupon
such paying agent shall be released from all further liability with respect to
such moneys.

SECTION 11.04 Return of Unclaimed Moneys.

Any moneys deposited with or paid to the Trustee or any paying agent for payment
of the principal of or premium, if any, or interest on Securities and not
applied but remaining unclaimed by the holders of Securities for two years after
the date upon which the principal of or premium, if any, or interest on such
Securities, as the case may be, shall have become due and payable, shall be
repaid to the Company by the Trustee or such paying agent on written demand; and
the holder of any of the Securities shall thereafter look only to the Company
for any payment which such holder may be entitled to collect and all liability
of the Trustee or such paying agent with respect to such moneys shall thereupon
cease.

SECTION 11.05 Defeasance Upon Deposit of Moneys or U.S. Government Obligations.

The Company shall be deemed to have been Discharged (as defined below) from its
respective obligations with respect to the Securities on the 91st day after the
applicable conditions set forth below have been satisfied with respect to the
Securities at any time after the applicable conditions set forth below have been
satisfied:

(a) The Company shall have deposited or caused to be deposited irrevocably with
the Trustee or the Defeasance Agent (as defined below) as trust funds in trust,
specifically pledged as security for, and dedicated solely to, the benefit of
the holders of the Securities (i) money in an amount, or (ii) U.S. Government
Obligations which through the payment of interest and principal in respect
thereof in accordance with their terms will provide, not later than one day
before the due date of any payment, money in an amount, or (iii) a combination
of (i) and (ii), sufficient, in the opinion (with respect to (ii) and (iii)) of
a nationally recognized firm of independent public

 

46



--------------------------------------------------------------------------------

accountants expressed in a written certification thereof delivered to the
Trustee and the Defeasance Agent, if any, to pay and discharge each installment
of principal of and interest and premium, if any, on the outstanding Securities
on the dates such installments of principal, premium or interest are due;

(b) if the Securities are then listed on any national securities exchange, the
Company shall have delivered to the Trustee and the Defeasance Agent, if any, an
Opinion of Counsel to the effect that the exercise of the option under this
Section 11.05 would not cause such Securities to be delisted from such exchange;

(c) no Default or Event of Default with respect to the Securities shall have
occurred and be continuing on the date of such deposit;

(d) the Company shall have delivered to the Trustee and the Defeasance Agent, if
any, an Opinion of Counsel to the effect that holders of the Securities will not
recognize income, gain or loss for United States federal income tax purposes as
a result of the exercise of the option under this Section 11.05 and will be
subject to United States federal income tax on the same amount and in the same
manner and at the same times as would have been the case if such option had not
been exercised, and such opinion shall be accompanied by a private letter ruling
to that effect received from the United States Internal Revenue Service or a
revenue ruling pertaining to a comparable form of transaction to that effect
published by the United States Internal Revenue Service; and

(e) the Company shall have delivered to the Trustee and the Defeasance Agent, if
any, an Officers’ Certificate and an Opinion of Counsel each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

“Discharged” means that the Company shall be deemed to have paid and discharged
the entire indebtedness represented by, and obligations under, the Securities
and to have satisfied all the obligations under this Indenture relating to the
Securities (and the Trustee, at the expense of the Company, shall execute proper
instruments acknowledging the same), except (A) the rights of holders of
Securities to receive, from the trust fund described in clause (1) above,
payment of the principal of and the interest and premium, if any, on the
Securities when such payments are due; (B) the Company’s obligations with
respect to the Securities under Sections 2.06, 2.07, 5.02 and 11.04; and (C) the
rights, powers, trusts, duties and immunities of the Trustee hereunder.

“Defeasance Agent” means another financial institution which is eligible to act
as Trustee hereunder and which assumes all of the obligations of the Trustee
necessary to enable the Trustee to act hereunder. In the event such a Defeasance
Agent is appointed pursuant to this Section, the following conditions shall
apply:

(a) The Trustee shall have approval rights over the document appointing such
Defeasance Agent and the document setting forth such Defeasance Agent’s rights
and responsibilities; and

 

47



--------------------------------------------------------------------------------

(b) The Defeasance Agent shall provide verification to the Trustee acknowledging
receipt of sufficient money and/or U.S. Government Obligations to meet the
applicable conditions set forth in this Section 11.05.

SECTION 11.06 Reinstatement.

If the Trustee or any Defeasance Agent is unable to apply any money in
accordance with Section 11.05 by reason of any legal proceeding or by reason of
any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application, the Company’s obligations
under this Indenture and the Securities shall be revived and reinstated as
though no deposit had occurred pursuant to Section 11.05 until such time as the
Trustee or any Defeasance Agent is permitted to apply all such money in
accordance with Section 11.05.

ARTICLE XII

IMMUNITY OF INCORPORATORS, STOCKHOLDERS,

OFFICERS AND DIRECTORS

SECTION 12.01 Indenture and Securities Solely Corporate Obligations.

No recourse for the payment of the principal of or premium, if any, or interest
on any Security, or for any claim based thereon or otherwise in respect thereof,
and no recourse under or upon any obligation, covenant or agreement of the
Company in this Indenture, or in any Security, or because of the creation of any
indebtedness represented thereby, shall be had against any incorporator,
stockholder, officer or director, as such, past, present or future, of the
Company or of any successor Person to the Company, either directly or through
the Company any constitution, statute or rule of law, or by the enforcement of
any assessment or penalty or otherwise; it being expressly understood that all
such liability is hereby expressly waived and released as a condition of, and as
a consideration for, the execution of this Indenture and the issue of the
Securities.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

SECTION 13.01 Successors.

All the covenants, stipulations, promises and agreements in this Indenture
contained by the Company shall bind its successors and assigns whether so
expressed or not.

SECTION 13.02 Official Acts by Successor Corporation.

Any act or proceeding by any provision of this Indenture authorized or required
to be done or performed by any board, committee or officer of the Company shall
and may be done and performed with like force and effect by the like board,
committee or officer of any corporation that shall at the time be the lawful
sole successor of the Company.

 

48



--------------------------------------------------------------------------------

SECTION 13.03 Surrender of Company Powers.

The Company by instrument in writing executed by authority of  2 /3 (two-thirds)
of its Board of Directors and delivered to the Trustee may surrender any of the
powers reserved to the Company, and thereupon such power so surrendered shall
terminate both as to the Company, as the case may be, and as to any successor
Person.

SECTION 13.04 Address for Notices, etc.

Any notice or demand which by any provision of this Indenture is required or
permitted to be given or served by the Trustee or by the holders of Securities
on the Company may be given or served by being deposited postage prepaid by
registered or certified mail in a post office letter box addressed (until
another address is filed by the Company with the Trustee for the purpose) to the
Company, 3500 Blue Lake Drive, Suite 330, Birmingham, Alabama 35243, Attn: Chief
Financial Officer. Any notice, direction, request or demand by any
Securityholder to or upon the Trustee shall be deemed to have been sufficiently
given or made, for all purposes, if given or made in writing at the office of
the Trustee, Wilmington Trust Company, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890, Attn: Corporate Trust Administration (unless
another address is provided by the Trustee to the Company for the purpose). All
such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, and mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

SECTION 13.05 Governing Law.

This Indenture and each Security shall be governed by, and construed in
accordance with, the laws of the State of Alabama; provided, however, that the
rights (including, without limitation, indemnification rights), duties,
standards of care, qualifications, privileges, protections and immunities of the
Trustee shall be governed by, and construed in accordance with, the internal
laws of the state in which the Corporate Trust Office is located.

SECTION 13.06 Evidence of Compliance with Conditions Precedent.

Upon any application or demand by the Company to the Trustee to take any action
under any of the provisions of this Indenture, the Trustee may request the
Company to furnish to the Trustee an Officers’ Certificate stating that in the
opinion of the signers all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with and an Opinion
of Counsel stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture shall include (1) a statement that the person making such
certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the statements or opinions contained in such certificate or opinion are
based; (3) a statement that, in the opinion of such person, he has made such
examination or investigation as is

 

49



--------------------------------------------------------------------------------

necessary to enable him to express an informed opinion as to whether or not such
covenant or condition has been complied with; and (4) a statement as to whether
or not, in the opinion of such person, such condition or covenant has been
complied with.

SECTION 13.07 Business Days.

In any case where the date of payment of principal of or premium, if any, or
interest on the Securities will not be a Business Day, the payment of such
principal of or premium, if any, or interest on the Securities need not be made
on such date but may be made on the next succeeding Business Day (and without
any interest or other payment in respect of any such delay), with the same force
and effect as if made on the date of payment and no interest shall accrue for
the period from and after such date.

SECTION 13.08 Table of Contents, Headings, etc.

The table of contents and the titles and headings of the articles and sections
of this Indenture have been inserted for convenience of reference only, are not
to be considered a part hereof, and shall in no way modify or restrict any of
the terms or provisions hereof.

SECTION 13.09 Execution in Counterpart.

This Indenture may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

SECTION 13.10 Separability.

In case any one or more of the provisions contained in this Indenture or in the
Securities shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Indenture or of the Securities, but this Indenture
and the Securities shall be construed as if such invalid or illegal or
unenforceable provision had never been contained herein or therein.

SECTION 13.11 Assignment.

The Company will have the right at all times to assign any of its respective
rights or obligations under this Indenture to a direct or indirect wholly owned
Subsidiary of the Company, provided that, in the event of any such assignment,
the Company, as the case may be, will remain liable for all such obligations.
Subject to the foregoing, the Indenture is binding upon and inures to the
benefit of the parties thereto and their respective successors and assigns. This
Indenture may not otherwise be assigned by the parties hereto.

SECTION 13.12 Acknowledgment of Rights.

The Company acknowledges that, with respect to any Securities held by Nexity
Capital Trust III or a trustee of such trust, if the Property Trustee of such
Trust fails to enforce its rights under this Indenture as the holder of the
Securities held as the assets of Nexity Capital Trust III any holder of
Preferred Securities may not institute legal proceedings directly against the
Company to enforce such Property Trustee’s rights under this Indenture without
first instituting

 

50



--------------------------------------------------------------------------------

any legal proceedings against such Property Trustee or any other Person.
Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing and such event is attributable to the failure of the Company to pay
principal of or premium, if any, or interest on the Securities when due, the
Company acknowledges that a holder of Preferred Securities may directly
institute a proceeding for enforcement of payment to such holder of the
principal of or premium, if any, or interest on the Securities having a
principal amount equal to the aggregate liquidation amount of the Preferred
Securities of such holder on or after the respective due date specified in the
Securities.

ARTICLE XIV

PREPAYMENT OF SECURITIES

SECTION 14.01 Optional Prepayment by Company.

The Company may, subject to the approval of the Federal Reserve, if then
required, at its option, on any Interest Payment Date, prepay the Securities in
whole at any time or in part from time to time, at the Prepayment Price.

SECTION 14.02 No Sinking Fund.

The Securities are not entitled to the benefit of any sinking fund.

SECTION 14.03 Notice of Prepayment.

In case the Company shall desire to exercise the right to prepay all of the
Securities in accordance with their terms, which shall be done pursuant to a
Board Resolution, it shall fix a date for prepayment and shall mail a notice of
such prepayment at least 30 and not more than 60 days prior to the date fixed
for prepayment to the holders of Securities so to be prepaid as a whole or in
part at their last addresses as the same appear on the Security Register. Such
mailing shall be by first class mail. The notice, if mailed in the manner herein
provided, shall be conclusively presumed to have been duly given, whether or not
the holder receives such notice. In any case, failure to give such notice by
mail or any defect in the notice to the holder of any Security designated for
prepayment as a whole or in part shall not affect the validity of the
proceedings for the prepayment of any other Security.

Each such notice of prepayment shall specify the CUSIP number, if any, of the
Securities to be prepaid, the date fixed for prepayment, the prepayment price at
which the Securities are to be prepaid (or the method by which such prepayment
price is to be calculated), the place or places of payment that payment will be
made upon presentation and surrender of the Securities, that interest accrued to
the date fixed for prepayment will be paid as specified in said notice, and that
on and after said date interest thereon or on the portions thereof to be prepaid
will cease to accrue. If less than all the Securities are to be prepaid the
notice of prepayment shall specify the numbers of the Securities to be prepaid.

SECTION 14.04 Payment of Securities Called for Prepayment.

If notice of prepayment has been given as provided in Section 14.03, the
Securities with respect to which such notice has been given shall become due and
payable on the date and at the

 

51



--------------------------------------------------------------------------------

place or places stated in such notice at the applicable Prepayment Price,
together with interest accrued, if any, to the date fixed for prepayment
(subject to the rights of holders of Securities on the close of business on a
regular record date in respect of an Interest Payment Date occurring on or prior
to the prepayment date), and on and after said date (unless the Company shall
default in the payment of such Securities at the Prepayment Price, together with
interest, if any, accrued to said date) interest on the Securities so called for
prepayment shall cease to accrue. On presentation and surrender of such
Securities at a place of payment specified in said notice, the said Securities
shall be paid and prepaid by the Company at the applicable Prepayment Price,
together with interest accrued thereon to the date fixed for prepayment (subject
to the rights of holders of Securities on the close of business on a regular
record date in respect of an Interest Payment Date occurring on or prior to the
prepayment date). Upon presentment of any Security prepaid in part only, the
Company shall execute and the Trustee shall authenticate and make available for
delivery to the holder thereof, at the expense of the Company, a new Security or
Securities of authorized denominations in principal amount equal to the non
prepaid portion of the Security so presented.

ARTICLE XV

SUBORDINATION OF SECURITIES

SECTION 15.01 Agreement to Subordinate.

The Company covenants and agrees, and each holder of Securities issued hereunder
likewise covenants and agrees, that the Securities shall be issued subject to
the provisions of this Article XV; and each holder of a Security, whether upon
original issue or upon transfer or assignment thereof, accepts and agrees to be
bound by such provisions.

The payment by the Company of the principal of and premium, if any, and interest
on all Securities issued hereunder shall, to the extent and in the manner
hereinafter set forth, be subordinated and junior in right of payment to the
prior payment in full of all amounts with respect to Senior Debt, whether
outstanding at the date of this Indenture or thereafter incurred.

No provision of this Article XV shall prevent the occurrence of any Default or
Event of Default hereunder.

SECTION 15.02 Default on Senior Debt.

In the event and during the continuation of any default by the Company in the
payment of principal, premium, interest or any other payment due on any Senior
Debt, or in the event that the maturity of any Senior Debt has been accelerated
because of a default, then, in either case, no payment shall be made by the
Company with respect to the principal (including prepayments) of or premium, if
any, or interest on the Securities.

In the event of the acceleration of the maturity of the Securities, then no
payment shall be made by the Company with respect to the principal (including
prepayments) of or premium, if any, or interest on the Securities until the
holders of all Senior Debt outstanding at the time of such acceleration shall
receive payment in full of all amounts due in respect of such Senior Debt
(including any amounts due upon acceleration).

 

52



--------------------------------------------------------------------------------

In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee when such payment is prohibited by the preceding paragraph of
this Section 15.02, such payment shall be held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Debt or their
respective representatives, or to the trustee or trustees under any indenture
pursuant to which any of such Senior Debt may have been issued, as their
respective interests may appear, but only to the extent of the amounts due in
respect of such Senior Debt and only to the extent that the holders of the
Senior Debt (or their representative or representatives or a trustee) notify the
Trustee in writing, within 90 days of such payment, of the amounts then due and
owing on such Senior Debt and only the amounts specified in such notice to the
Trustee shall be paid to the holders of such Senior Debt.

SECTION 15.03 Liquidation; Dissolution; Bankruptcy.

Upon any payment by the Company or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency, receivership or
other proceedings, all amounts due upon all Senior Debt of the Company shall
first be paid in full, or payment thereof provided for in money in accordance
with its terms, before any payment is made by the Company on account of the
principal (and premium, if any) or interest on the Securities; and upon any such
dissolution or winding-up or liquidation or reorganization, any payment by the
Company, or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, to which the Securityholders or the
Trustee would be entitled to receive from the Company, except for the provisions
of this Article XV, shall be paid by the Company or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other Person making such payment or
distribution, or by the Securityholders or by the Trustee under this Indenture
if received by them or it, directly to the holders of Senior Debt of the Company
(pro rata to such holders on the basis of the respective amounts of Senior Debt
held by such holders, as calculated by the Company) or their representative or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing such Senior Debt may have been issued, as their
respective interests may appear, to the extent necessary to pay such Senior Debt
in full, in money or money’s worth, after giving effect to any concurrent
payment or distribution to or for the holders of such Senior Debt, before any
payment or distribution is made to the Securityholders or to the Trustee.

In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Company of any kind or character, whether in cash, property or
securities, prohibited by the foregoing, shall be received by the Trustee before
all Senior Debt is paid in full, or provision is made for such payment in money
in accordance with its terms, such payment or distribution shall be held in
trust for the benefit of and shall be paid over or delivered to the holders of
such Senior Debt or their representative or representatives, or to the trustee
or trustees under any indenture pursuant to which any instruments evidencing
such Senior Debt may have been issued, and their respective interests may
appear, as calculated by the Company, for application to the payment of all
Senior Debt remaining unpaid to the extent necessary to pay all amounts due in
respect of such Senior Debt in full in money in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the benefit of
the holders of such Senior Debt.

 

53



--------------------------------------------------------------------------------

For purposes of this Article XV, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article XV with respect to
the Securities to the payment of Senior Debt that may at the time be
outstanding, provided that (i) such Senior Debt is assumed by the new
corporation, if any, resulting from any such reorganization or readjustment, and
(ii) the rights of the holders of such Senior Debt are not, without the consent
of such holders, altered by such reorganization or readjustment. The
consolidation of the Company with, or the merger of the Company into, another
Person or the liquidation or dissolution of the Company following the sale,
conveyance, transfer or lease of its property as an entirety, or substantially
as an entirety, to another Person upon the terms and conditions provided for in
Article X of this Indenture shall not be deemed a dissolution, winding-up,
liquidation or reorganization for the purposes of this Section 15.03 if such
other Person shall, as a part of such consolidation, merger, sale, conveyance,
transfer or lease, comply with the conditions stated in Article X of this
Indenture. Nothing in Section 15.02 or in this Section 15.03 shall apply to
claims of, or payments to, the Trustee under or pursuant to Section 6.06 of this
Indenture.

SECTION 15.04 Subrogation.

Subject to the payment in full of all amounts due in respect of Senior Debt, the
rights of the Securityholders shall be subrogated to the rights of the holders
of such Senior Debt to receive payments or distributions of cash, property or
securities of the Company, as the case may be, applicable to such Senior Debt
until the principal of (and premium, if any) and interest on the Securities
shall be paid in full; and, for the purposes of such subrogation, no payments or
distributions to the holders of such Senior Debt of any cash, property or
securities to which the Securityholders or the Trustee would be entitled except
for the provisions of this Article XV, and no payment over pursuant to the
provisions of this Article XV to or for the benefit of the holders of such
Senior Debt by Securityholders or the Trustee, shall, as between the Company,
its creditors other than holders of Senior Debt of the Company, and the holders
of the Securities, be deemed to be a payment by the Company to or on account of
such Senior Debt. It is understood that the provisions of this Article XV are
and are intended solely for the purposes of defining the relative rights of the
holders of the Securities, on the one hand, and the holders of such Senior Debt,
on the other hand.

Nothing contained in this Article XV or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as between the Company, its creditors
other than the holders of Senior Debt of the Company, and the holders of the
Securities, the obligation of the Company, which is absolute and unconditional,
to pay to the holders of the Securities the principal of (and premium, if any)
and interest on the Securities as and when the same shall become due and payable
in accordance with their terms, or is intended to or shall affect the relative
rights of the holders of the Securities and creditors of the Company, as the
case may be, other than the holders of Senior Debt of the Company, as the case
may be, nor shall anything herein or therein prevent the Trustee or the holder
of any Security from exercising all remedies otherwise permitted by applicable
law upon default under this Indenture, subject to the rights, if any, under this
Article XV of the holders of such Senior Debt in respect of cash, property or
securities of the Company, as the case may be, received upon the exercise of any
such remedy.

 

54



--------------------------------------------------------------------------------

Upon any payment or distribution of assets of the Company referred to in this
Article XV, the Trustee and the Securityholders shall be entitled to
conclusively rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding-up, liquidation or
reorganization proceedings are pending, or a certificate of the receiver,
trustee in bankruptcy, liquidation trustee, agent or other Person making such
payment or distribution, delivered to the Trustee or to the Securityholders, for
the purposes of ascertaining the Persons entitled to participate in such
distribution, the holders of Senior Debt and other indebtedness of the Company,
as the case may be, the amount thereof or payable thereon, the amount or amounts
paid or distributed thereon and all other facts pertinent thereto or to this
Article XV.

SECTION 15.05 Trustee to Effectuate Subordination.

Each Securityholder by such Securityholder’s acceptance thereof authorizes and
directs the Trustee on such Securityholder’s behalf to take such action as may
be necessary or appropriate to effectuate the subordination provided in this
Article XV and appoints the Trustee such Securityholder’s attorney-in-fact for
any and all such purposes.

SECTION 15.06 Notice by the Company.

The Company shall give prompt written notice to a Responsible Officer of the
Trustee of any fact known to the Company that would prohibit the making of any
payment of monies to or by the Trustee in respect of the Securities pursuant to
the provisions of this Article XV. Notwithstanding the provisions of this
Article XV or any other provision of this Indenture, the Trustee shall not be
charged with knowledge of the existence of any facts that would prohibit the
making of any payment of monies to or by the Trustee in respect of the
Securities pursuant to the provisions of this Article XV, unless and until a
Responsible Officer of the Trustee shall have received written notice thereof
from the Company or a holder or holders of Senior Debt or from any trustee
therefor; and before the receipt of any such written notice, the Trustee shall
be entitled in all respects to assume that no such facts exist; provided,
however, that if the Trustee shall not have received the notice provided for in
this Section 15.06 at least two Business Days prior to the date upon which by
the terms hereof any money may become payable for any purpose (including,
without limitation, the payment of the principal of (or premium, if any) or
interest on any Security), then, anything herein contained to the contrary
notwithstanding, the Trustee shall have full power and authority to receive such
money and to apply the same to the purposes for which they were received, and
shall not be affected by any notice to the contrary that may be received by it
within two Business Days prior to such date.

The Trustee, subject to the provisions of Article VI of this Indenture, shall be
entitled to conclusively rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Debt of the Company, as the
case may be (or a trustee on behalf of such holder), to establish that such
notice has been given by a holder of such Senior Debt or a trustee on behalf of
any such holder or holders. In the event that the Trustee determines in good
faith that further evidence is required with respect to the right of any Person
as a holder of such Senior Debt to participate in any payment or distribution
pursuant to this Article XV, the Trustee may request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of such
Senior Debt held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and any other facts pertinent to the
rights of such Person under

 

55



--------------------------------------------------------------------------------

this Article XV, and, if such evidence is not furnished, the Trustee may defer
any payment to such Person pending judicial determination as to the right of
such Person to receive such payment.

Upon any payment or distribution of assets of the Company referred to in this
Article XV, the Trustee and the Securityholders shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such insolvency, bankruptcy, receivership, liquidation,
reorganization, dissolution, winding up or similar case or proceeding is
pending, or a certificate of the trustee in bankruptcy, liquidating trustee,
custodian, receiver, assignee for the benefit of creditors, agent or other
Person making such payment or distribution, delivered to the Trustee or to the
Securityholders, for the purpose of ascertaining the Persons entitled to
participate in such payment or distribution, the holders of Senior Debt and
other indebtedness of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article XV.

SECTION 15.07 Rights of the Trustee; Holders of Senior Debt.

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XV in respect of any Senior Debt at any time held by it,
to the same extent as any other holder of Senior Debt, and nothing in this
Indenture shall deprive the Trustee of any of its rights as such holder.

With respect to the holders of Senior Debt of the Company, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of such Senior Debt shall be read into
this Indenture against the Trustee. The Trustee shall not be deemed to owe any
fiduciary duty to the holders of such Senior Debt and the Trustee shall not be
liable to any holder of such Senior Debt if it shall pay over or deliver to
Securityholders, the Company or any other Person money or assets to which any
holder of such Senior Debt shall be entitled by virtue of this Article XV or
otherwise.

Nothing in this Article XV shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 6.06.

SECTION 15.08 Subordination May Not Be Impaired.

No right of any present or future holder of any Senior Debt of the Company to
enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or by any act or failure to act, in good faith, by any such holder, or by any
noncompliance by the Company with the terms, provisions and covenants of this
Indenture, regardless of any knowledge thereof that any such holder may have or
otherwise be charged with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Debt of the Company may, at any time and from time to time,
without the consent of or notice to the Trustee or the Securityholders, without
incurring responsibility to the Securityholders and without impairing or
releasing the subordination provided in this Article XV or the obligations
hereunder of the holders of the Securities to the holders of such Senior Debt,

 

56



--------------------------------------------------------------------------------

do any one or more of the following: (i) change the manner, place or terms of
payment or extend the time of payment of, or renew or alter, such Senior Debt,
or otherwise amend or supplement in any manner such Senior Debt or any
instrument evidencing the same or any agreement under which such Senior Debt is
outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing such Senior Debt; (iii) release any
Person liable in any manner for the collection of such Senior Debt; and
(iv) exercise or refrain from exercising any rights against the Company and any
other Person.

ARTICLE XVI

EXTENSION OF INTEREST PAYMENT PERIOD

SECTION 16.01 Extension of Interest Payment Period.

(a) So long as no Event of Default under Sections 5.01(c), (e), (f), (g) or
(h) has occurred and is continuing, the Company shall have the right, at any
time and from time to time during the term of the Securities, to defer payments
of interest by extending the interest payment period of such Securities for a
period not exceeding 20 consecutive quarterly periods, including the first such
quarterly period during such extension period (the “Extension Period”), during
which Extension Period no interest shall be due and payable; provided that no
Extension Period may extend beyond the Stated Maturity. To the extent permitted
by applicable law, interest, the payment of which has been deferred because of
the extension of the interest payment period pursuant to this Section 16.01,
will bear interest thereon at the Coupon Rate compounded quarterly for each
quarterly period of the Extension Period (“Compounded Interest”). At the end of
the Extension Period, the Company shall pay all interest accrued and unpaid on
the Securities, including any Additional Sums and Compounded Interest (together,
“Deferred Interest”) that shall be payable to the holders of the Securities in
whose names the Securities are registered in the Security Register on the first
record date after the end of the Extension Period.

(b) Before the termination of any Extension Period, the Company may further
defer payments of interest by further extending such period, provided that such
period, together with all such previous and further extensions within such
Extension Period, shall not exceed 20 consecutive quarterly periods, including
the first such quarterly period during such Extension Period, or extend beyond
the Stated Maturity of the Securities. Upon the termination of any Extension
Period and the payment of all Deferred Interest then due, the Company may elect
to commence a new Extension Period, subject to the foregoing requirements and
provided that no Event of Default under Sections 5.01(c), (e), (f), (g) or
(h) has occurred and is continuing. No interest shall be due and payable during
an Extension Period, except at the end thereof, but the Company may prepay at
any time all or any portion of the interest accrued during an Extension Period.

SECTION 16.02 Notice of Extension.

(a) If the Property Trustee is the only registered holder of the Securities at
the time the Company selects an Extension Period, the Company shall give written
notice to the Administrative Trustees, the Property Trustee and the Trustee of
its selection of such Extension Period no later than five Business Days before
the next succeeding date on which distributions on the Trust Securities issued
by Nexity Capital Trust III would have been payable except for such election.

 

57



--------------------------------------------------------------------------------

(b) If the Property Trustee is not the only holder of the Securities at the time
the Company selects an Extension Period, the Company shall give the holders of
the Securities and the Trustee written notice of its selection of such Extension
Period no more than 5 Business Days before the next succeeding Interest Payment
Date.

(c) The quarterly period in which any notice is given pursuant to paragraphs
(a) or (b) of this Section 16.02 shall be counted as one of the 20 quarterly
periods permitted in the maximum Extension Period permitted under Section 16.01.
There is no limitation on the number of times that the Company may elect to
begin an Extension Period.

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

 

NEXITY FINANCIAL CORPORATION

By:

 

 

Printed Name:

 

 

Its:

 

 

WILMINGTON TRUST COMPANY, as Trustee

By:

 

 

Printed Name:

 

 

Its:

 

 

 

59



--------------------------------------------------------------------------------

EXHIBIT A

(FORM OF FACE OF SECURITY)

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH SECURITIES OR ANY INTEREST THEREIN MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE SECURITIES MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A UNDER THE SECURITIES ACT.

THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES FOR THE
BENEFIT OF THE COMPANY THAT (A) SUCH SECURITIES MAY BE OFFERED, RESOLD OR
OTHERWISE TRANSFERRED ONLY (I) TO THE COMPANY, (II) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (III) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT THAT
IS ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF AN
“ACCREDITED INVESTOR,” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR
SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
(IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
(V) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, IN EACH
CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND, IN THE CASE OF (III) OR
(V), SUBJECT TO THE RIGHT OF THE COMPANY TO REQUIRE AN OPINION OF COUNSEL
ADDRESSING COMPLIANCE WITH THE U.S. SECURITIES LAWS, AND OTHER INFORMATION
SATISFACTORY TO IT AND (B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY
SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

THE SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF SECURITIES, OR ANY INTEREST THEREIN,
IN A BLOCK HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000 AND
MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL
EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH SECURITIES FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT

 

A - 1



--------------------------------------------------------------------------------

OF PRINCIPAL OF OR INTEREST ON SUCH SECURITIES, OR ANY INTEREST THEREIN, AND
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH
SECURITIES.

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY
INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE
RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS
EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR
ITS PURCHASE AND HOLDING OF THIS SECURITY, OR ANY INTEREST THEREIN, ARE NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN TO
WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR
OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY
OTHER PERSON OR ENTITY USING THE “PLAN ASSETS” OF ANY SUCH EMPLOYEE BENEFIT PLAN
OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE OR HOLDING WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT AVAILABLE UNDER APPLICABLE
STATUTORY OR ADMINISTRATIVE EXEMPTION.

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”).”

 

A - 2



--------------------------------------------------------------------------------

No.        No.             

NEXITY FINANCIAL CORPORATION

FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST NOTE

DUE JULY 1, 2038

Nexity Financial Corporation, a Delaware corporation (the “Company”, which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to Wilmington Trust Company, as Property
Trustee for Nexity Capital Trust III, or registered assigns, the principal sum
of                                                           Dollars
($            ) on July 1, 2038 (the “Stated Maturity”), unless previously
prepaid, and to pay interest on the outstanding principal amount hereof from the
period beginning on (and including) the date of original issuance and ending on
(but excluding) October 1, 2008 at the Coupon Rate, as defined below, and
thereafter from the most recent interest payment date (each such date, an
“Interest Payment Date”) to which interest has been paid or duly provided for,
quarterly (subject to deferral as set forth herein) in arrears on
April 1, July 1, October 1 and January 1 of each year, commencing October 1,
2008, at the variable rate of 3-month LIBOR (as defined in the Indenture) plus
4.00% per annum (the “Coupon Rate”) (provided that at no time, and for all
purposes, shall the Coupon Rate be less than 6.00% or greater than 10.00%) until
the principal hereof shall have become due and payable, and on any overdue
principal and premium, if any, and (without duplication and to the extent that
payment of such interest is enforceable under applicable law) on any overdue
installment of interest at the same rate per annum compounded quarterly. The
amount of interest payable on any Interest Payment Date shall be calculated by
applying the Coupon Rate to the principal amount outstanding at the commencement
of the Interest Payment Period and multiplying each such amount by the actual
number of days in the Interest Payment Period divided by 360. The “Interest
Payment Period” is that period which begins on (and includes) each
April 1, July 1, October 1 and January 1 and ends on (but excludes) the next
succeeding Interest Payment Date or date on which the Securities are otherwise
paid. In the event that any date on which the principal of (or premium, if any)
or interest on this Security is payable is not a Business Day, then payment
payable on such date will be made on the next succeeding day that is a Business
Day (and without any interest or other payment in respect of any such delay),
except that, if such Business Day is in the next succeeding calendar year, such
payment will be made on the immediately preceding Business Day with the same
force and effect as if made on such date.

The interest installment so payable, and punctually paid or duly provided for,
on any Interest Payment Date will, as provided in the Indenture, be paid to the
Person in whose name this Security (or one or more Predecessor Securities, as
defined in said Indenture) is registered at the close of business on the regular
record date for such interest installment, which shall be the fifteenth day
(whether or not a Business Day) next preceding the relevant Interest Payment
Date. Any such interest installment not punctually paid or duly provided for
shall forthwith cease to be payable to the holders on such regular record date
and may be paid to the Person in whose name this Security (or one or more
Predecessor Securities) is registered at the close of business on a special
record date to be fixed by the Trustee for the payment of such defaulted
interest, notice whereof shall be given to the holders of Securities not less
than 10 days prior to such special record date, or may be paid at any time in
any other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, all as more fully provided in the Indenture.

 

A - 3



--------------------------------------------------------------------------------

The principal of (and premium, if any) and interest on this Security shall be
payable at the office or agency of the Property Trustee in Wilmington, Delaware
maintained for that purpose in any coin or currency of the United States of
America that at the time of payment is legal tender for payment of public and
private debts; provided, however, that, payment of interest may be made at the
option of the Company by (i) check mailed to the holder at such address as shall
appear in the Security Register or (ii) by wire transfer to an account
maintained by the Person entitled thereto, provided that proper written transfer
instructions have been received by the relevant record date; provided that if
this Security is in global form, the interest hereon shall be made in
immediately available funds. Notwithstanding the foregoing, so long as the
Holder of this Security is the Property Trustee, the payment of the principal of
(and premium, if any) and interest on this Security will be made at such place
and to such account as may be designated by the Property Trustee.

The indebtedness evidenced by this Security is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of Senior Debt, and this Security is issued subject to the provisions of
the Indenture with respect thereto. Each holder of this Security, by accepting
the same, (a) agrees to and shall be bound by such provisions, (b) authorizes
and directs the Trustee on his or her behalf to take such action as may be
necessary or appropriate to acknowledge or effectuate the subordination so
provided and (c) appoints the Trustee his or her attorney-in-fact for any and
all such purposes. Each holder hereof, by his or her acceptance hereof, hereby
waives all notice of the acceptance of the subordination provisions contained
herein and in the Indenture by each holder of Senior Debt, whether now
outstanding or hereafter incurred, and waives reliance by each such holder upon
said provisions.

This Security shall not be entitled to any benefit under the Indenture
hereinafter referred to, be valid or become obligatory for any purpose until the
Certificate of Authentication hereon shall have been signed by or on behalf of
the Trustee.

The provisions of this Security are continued on the reverse side hereof and
such provisions shall for all purposes have the same effect as though fully set
forth at this place.

 

A - 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, under its corporate seal, has caused this
instrument to be executed.

 

Dated:                                NEXITY FINANCIAL CORPORATION   By:  

 

  Name:  

 

  Title:  

 

 

Attest: By:  

 

Name:  

 

Title:  

 

(FORM OF CERTIFICATE OF AUTHENTICATION)

CERTIFICATE OF AUTHENTICATION

This is one of the Securities referred to in the within-mentioned Indenture.

WILMINGTON TRUST COMPANY, as Trustee

 

By:  

 

Authorized Officer

 

A - 5



--------------------------------------------------------------------------------

(FORM OF REVERSE OF SECURITY)

This Security is one of the Securities of the Company (herein sometimes referred
to as the “Securities”), specified in the Indenture, all issued or to be issued
under and pursuant to an Indenture, dated as of June 20, 2008 (the “Indenture”),
duly executed and delivered between the Company and Wilmington Trust Company, as
Trustee (the “Trustee”), to which Indenture reference is hereby made for a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company and the holders of the
Securities.

Subject to approval of the Federal Reserve, if then required, the Company may,
at its option, on any Interest Payment Date prepay the Securities in whole at
any time or in part from time to time, at the Prepayment Price.

“Prepayment Price” shall mean an amount in cash equal to 100% of the principal
amount of the Securities to be prepaid, plus any accrued and unpaid interest
thereon, including Compounded Interest and Additional Sums, if any, to the date
of such prepayment.

The Prepayment Price shall be paid prior to 12:00 noon, New York City time, on
the date of such prepayment, provided, that the Company shall deposit with the
Trustee an amount sufficient to pay the Prepayment Price by 10:00 a.m., New York
City time, on the date the Prepayment Price is to be paid. Any prepayment
pursuant to this paragraph will be made upon not less than 30 days nor more than
60 days notice.

In case an Event of Default pursuant to Sections 5.01 (c), (e), (f), (g) or
(h) as defined in the Indenture, shall have occurred and be continuing, the
principal of all of the Securities may be declared, and upon such declaration
shall become, due and payable, in the manner, with the effect and subject to the
conditions provided in the Indenture.

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of a majority in aggregate principal amount of the
Securities at the time outstanding, as defined in the Indenture, to execute
supplemental indentures for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of the Indenture or of
modifying in any manner the rights of the holders of the Securities; provided,
however, that no such supplemental indenture shall, without the consent of each
holder of Securities then outstanding and affected thereby, (i) extend the
Stated Maturity of any Securities, or reduce the principal amount thereof, or
reduce any amount payable on prepayment thereof, or reduce the rate or extend
the time of payment of interest thereon (subject to Article XVI of the
Indenture), or make the principal of, or interest or premium on, the Securities
payable in any coin or currency other than U.S. dollars, or impair or affect the
right of any holder of Securities to institute suit for the payment thereof, or
(ii) reduce the aforesaid percentage of Securities, the holders of which are
required to consent to any such supplemental indenture. The Indenture also
contains provisions permitting the holders of a majority in aggregate principal
amount of the Securities at the time outstanding affected thereby, on behalf of
all of the holders of the Securities, to waive any past default in the
performance of any of the covenants contained in the Indenture, or established
pursuant to the Indenture, and its consequences, except a default in the payment
of the principal of or premium, if any, or interest on any of the Securities or
a default in respect of any covenant or provision under which the Indenture
cannot be modified or amended

 

A - 6



--------------------------------------------------------------------------------

without the consent of each holder of Securities then outstanding. Any such
consent or waiver by the holder of this Security (unless revoked as provided in
the Indenture) shall be conclusive and binding upon such holder and upon all
future holders and owners of this Security and of any Security issued in
exchange heretofore or in place hereof (whether by registration of transfer or
otherwise), irrespective of whether or not any notation of such consent or
waiver is made upon this Security.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and premium, if any, and interest on
this Security at the time and place and at the rate and in the money herein
prescribed.

So long as no Event of Default under Sections 5.01 (c), (e), (f), (g) or (h) has
occurred and is continuing, the Company shall have the right, at any time and
from time to time during the term of the Securities, to defer payments of
interest by extending the interest payment period of such Securities for a
period not exceeding 20 consecutive quarterly periods, including the first such
quarterly period during such extension period, and not to extend beyond the
Stated Maturity of the Securities (an “Extension Period”), at the end of which
period the Company shall pay all interest then accrued and unpaid together with
interest thereon at the rate specified for the Securities (to the extent that
payment of such interest is enforceable under applicable law). Before the
termination of any such Extension Period, the Company may further defer payments
of interest by further extending such Extension Period, provided that such
Extension Period, together with all such previous and further extensions within
such Extension Period, shall not exceed 20 consecutive quarterly periods,
including the first quarterly period during such Extension Period, or extend
beyond the Stated Maturity of the Securities. Upon the termination of any such
Extension Period and the payment of all accrued and unpaid interest and any
additional amounts then due, the Company may commence a new Extension Period,
subject to the foregoing requirements and provided that no Event of Default
under Sections 5.01 (c), (e), (f), (g) or (h) has occurred and is continuing.

The Company has agreed that it will not (i) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock (which includes common and
preferred stock) or (ii) make any payment of principal, interest or premium, if
any, on or repay or repurchase or redeem any debt securities of the Company that
rank pari passu with or junior in right of payment to the Securities or make any
guarantee payments with respect to any guarantee by the Company of the debt
securities or any Subsidiary of the Company if such guarantee ranks pari passu
or junior in right of payment to the Securities (other than with respect to
clause (i) above, (a) dividends or distributions in shares of, or options,
warrants or rights to subscribe for or purchase shares of, Common Stock of the
Company, (b) any declaration of a dividend in connection with the implementation
of a stockholder’s rights plan, or the issuance of stock under any such plan in
the future, or the prepayment or repurchase of any such rights pursuant thereto,
(c) payments under the Preferred Securities Guarantee, (d) as a result of a
reclassification of the Company’s capital stock or the exchange or the
conversion of one class or series of the Company’s capital stock for another
class or series of the Company’s capital stock, (e) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the exchange or
conversion of such capital stock or the security being exchanged or converted,
and (f) purchases or issuances of Common Stock in

 

A - 7



--------------------------------------------------------------------------------

connection with any of the Company’s stock option, stock purchase, stock loan or
other benefit plans for its directors, officers or employees or any of the
Company’s dividend reinvestment plans, in each case as now existing or
hereinafter established or amended) if at such time (i) there shall have
occurred any event of which the Company has actual knowledge that (a) is, or
with the giving of notice or the lapse of time, or both, would be, an Event of
Default and (b) in respect of which the Company shall not have taken reasonable
steps to cure, (ii) if such Securities are held by Nexity Capital Trust III, the
Company shall be in default with respect to its payment of any obligations under
the Preferred Securities Guarantee or (iii) the Company shall have given notice
of its election of the exercise of its right to extend the interest payment
period and any such extension shall be continuing.

The Company will have the right at any time to liquidate Nexity Capital Trust
III and cause the Securities to be distributed to the holders of the Trust
Securities in liquidation of Nexity Capital Trust III.

The Securities are issuable only in registered form without coupons in
denominations of $1,000 and any integral multiple thereof. As provided in the
Indenture and subject to the transfer restrictions limitations as may be
contained herein and therein from time to time, the transfer of this Security is
registrable by the holder hereof on the Security Register of the Company, upon
surrender of this Security for registration of transfer at the office or agency
of the Trustee in Wilmington, Delaware accompanied by a written instrument or
instruments of transfer in form satisfactory to the Company or the Trustee duly
executed by the holder hereof or his attorney duly authorized in writing, and
thereupon one or more new Securities of authorized denominations and for the
same aggregate principal amount and series will be issued to the designated
transferee or transferees. No service charge will be made for any such
registration of transfer, but the Company may require payment of a sum
sufficient to cover any tax or other governmental charge payable in relation
thereto.

Prior to due presentment for registration of transfer of this Security, the
Company, the Trustee, any paying agent and the registrar may deem and treat the
registered holder hereof as the absolute owner hereof (whether or not this
Security shall be overdue and notwithstanding any notice of ownership or writing
hereon made by anyone other than the Security Registrar) for the purpose of
receiving payment of or on account of the principal hereof and premium, if any,
and interest due hereon and for all other purposes, and neither the Company nor
the Trustee nor any paying agent nor any registrar shall be affected by any
notice to the contrary.

No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this Security, or for any claim based hereon, or otherwise in
respect hereof, or based on or in respect of the Indenture, against any
incorporator, stockholder, officer or director, past, present or future, as
such, of the Company or of any predecessor or successor Person, whether by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issuance hereof, expressly
waived and released.

All terms used in this Security that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.

 

A - 8



--------------------------------------------------------------------------------

THE INDENTURE AND EACH SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ALABAMA; PROVIDED, HOWEVER, THAT THE
RIGHTS, DUTIES, PRIVILEGES AND IMMUNITIES OF THE TRUSTEE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE IN WHICH THE
CORPORATE TRUST OFFICE IS LOCATED.

 

A - 9